EXHIBIT 10.2












_____________________________________________________________________________








SALE OF ROSWELL CITY WALK APARTMENTS
3000 FORREST WALK, ROSWELL, GEORGIA 30075


* * *


PURCHASE AND SALE AGREEMENT




BETWEEN


GGT LMI CITY WALK GA, LLC, A DELAWARE LIMITED LIABILITY COMPANY,
AS SELLER


AND


BLUEROCK REAL ESTATE, LLC, A DELAWARE LIMITED LIABILITY COMPANY,
AS PURCHASER


* * *


EFFECTIVE DATE: SEPTEMBER 15, 2016






______________________________________________________________________________





ARTICLE 1
PURCHASE AND SALE OF PROPERTY    1

1.1
Land    1

1.2
Improvements    1

1.3
Personal Property    1

1.4
Leases    2

1.5
Licenses    2

1.6
Security Deposits    2

1.7
Guaranties    2

1.8
Contracts    2

1.9
Permits    2

1.10
Intangibles    2

ARTICLE 2
PURCHASE PRICE AND DEPOSIT    2

2.1
Payment    2

2.2
Deposit    2

ARTICLE 3
TITLE AND SURVEY    3

3.1
State of Title to be Conveyed    3

3.2
Title Commitment and Survey    3

ARTICLE 4
PROPERTY INFORMATION    4

4.1
Property Information    5

ARTICLE 5
PURCHASER’S DUE DILIGENCE    5

5.1
Purchaser’s Due Diligence    5

5.2
As Is, Where Is    7

ARTICLE 6
REPRESENTATIONS AND WARRANTIES    10

6.1
Seller’s Representations and Warranties    10

6.2
Purchaser’s Representations and Warranties    12

6.3
Knowledge    13

6.4
Survival    13

ARTICLE 7
Covenants of Seller Prior to Closing    13

7.1
Operation of Property    13

7.2
Governmental Notices    14

7.3
Litigation    15

7.4
Make Ready    15



ARTICLE 8
CONDITIONS PRECEDENT TO CLOSING    15

8.1
Conditions Precedent to Purchaser’s Obligation to Close    15

8.2
Conditions Precedent to Seller’s Obligation to Close    15

8.3
Failure of a Condition    15

8.4
Representations and Warranties    16

ARTICLE 9
CLOSING    16

9.1
Closing Date    16

9.2
Seller’s Obligations at the Closing    17

9.3
Purchaser’s Obligations at the Closing    18

9.4
Escrow    18

9.5
Costs and Adjustments at Closing    19

ARTICLE 10
DAMAGE AND CONDEMNATION    21

10.1
Damage    21

10.2
Condemnation and Eminent Domain    21

ARTICLE 11
REMEDIES AND ADDITIONAL COVENANTS    22

11.1
Seller Default At or Before Closing    22

11.2
Seller Default From and After Closing    22

11.3
Purchaser Default    23

11.4
Delivery of Materials    23

ARTICLE 12
BROKERAGE COMMISSION    23

12.1
Brokers    23

12.2
Indemnity    24

ARTICLE 13
NOTICES    24

13.1
Written Notice    24

13.2
Method of Transmittal    24

13.3
Addresses    24

ARTICLE 14
ASSIGNMENT    26

ARTICLE 15
MISCELLANEOUS    26

15.1
Entire Agreement    26

15.2
Modifications    26

15.3
Gender and Number    26

15.4
Captions    26

15.5
Successors and Assigns    26

15.6
Controlling Law    27

15.7
Exhibits    27

15.8
No Rule of Construction    27

15.9
Severability    27

15.10
Time of Essence    27

15.11
Business Days    27

15.12
No Memorandum    27

15.13
Press Releases    27

15.14
Attorneys’ Fees and Costs    27

15.15
Counterparts and Expiration of Offer    27

15.16
Waiver of Jury Trial    28

15.17
Confidentiality    28

15.18
Jurisdiction and Service of Process    28

15.19
Exculpation    29

15.20
Tax Deferred Exchange    29

15.21
Post-Closing Obligations Regarding Financial Information    29











EXHIBITS AND SCHEDULES


Exhibits


Exhibit A –    Legal Description
Exhibit B –     Escrow Agreement
Exhibit C –     Form of Limited Warranty Deed
Exhibit D –     Form of Bill of Sale
Exhibit E –     Form of Assignment and Assumption Agreement
Exhibit F –     Form of Tenant Notification Letter
Exhibit G –    Form of Owner’s Affidavit




Schedules


Schedule 1.4 –    Rent Roll
Schedule 1.5 –    Licenses
Schedule 1.8 –    Contracts
Schedule 1.10 –    Warranties
Schedule 4.1 – Property Information
Schedule 6.1.3 –     Litigation
Schedule 6.1.8 –    Violations of Law








615220_1

--------------------------------------------------------------------------------








PURCHASE AND SALE AGREEMENT


This PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of the date set forth on the cover page hereof (the “Effective Date”), by and
between GGT LMI CITY WALK GA, LLC, a Delaware limited liability company
(“Seller”), and BLUEROCK REAL ESTATE, LLC, a Delaware limited liability company
(“Purchaser”).
ARTICLE 1
PURCHASE AND SALE OF PROPERTY



On the terms and conditions stated in this Agreement, Seller hereby agrees to
sell to Purchaser and Purchaser hereby agrees to purchase from Seller all of the
following described property (collectively, the “Property”):
1.1    Land. Seller’s fee simple interest in and to all of that certain tract of
land situated in Roswell, Fulton County, Georgia, and described more
particularly in Exhibit A attached hereto and incorporated herein by reference,
together with all rights and appurtenances pertaining to such land, including,
without limitation, all of Seller’s right, title and interest in and to (i) all
minerals, oil, gas, and other hydrocarbon substances thereon; (ii) all adjacent
strips, streets, roads, alleys and rights-of-way, public or private, open or
proposed; (iii) all development rights, covenants, easements, privileges, and
hereditaments, whether or not of record, and (iv) all access, air, water,
riparian, development, utility, and solar rights (collectively, the “Land”).
1.2    Improvements. A 320-unit multi-family apartment project, and all other
improvements and structures constructed on the Land in connection therewith (the
“Improvements”).
1.3    Personal Property. All of Seller’s right, title and interest in and to
(specifically excluding any property owned by tenants under leases) the
following (collectively, the “Personal Property”):
1.3.1    goods, mechanical systems, fixtures, machinery and equipment, including
computer equipment, furnishings, furniture, merchandise, chattels, materials,
supplies, and effects, comprising a part of or attached to or located upon the
Improvements;
1.3.2    maintenance equipment and tools, if any, owned by Seller and used in
connection with, and located in or on, the Improvements;





--------------------------------------------------------------------------------





1.3.3    site plans, surveys, plans and specifications, manuals and instruction
materials, marketing materials and floor plans in Seller’s possession that
relate to the Land or Improvements;
1.3.4    pylons and other signs situated on or at the Land or Improvements; and
1.3.5    other tangible personal property owned by Seller and used in connection
with, and located in or on, the Land or Improvements as of the Effective Date
and as of the Closing (as hereinafter defined).
1.4    Leases. Seller’s right, title and interest in all leases with tenants or
other persons or entities leasing all or any portion of the Improvements (the
“Leases”), a current list of which is shown on the rent roll attached as
Schedule 1.4.
1.5    Licenses. Seller’s right, title and interest in all licenses, license
agreements and other similar agreements with licensees or other persons or
entities using any portion of the Land or Improvements (collectively, the
“Licenses”), a current list of which is attached hereto as Schedule 1.5.
1.6    Security Deposits. Seller’s right, title and interest in all security
deposits and other deposits held by Seller in connection with the Leases and not
applied pursuant to the terms thereof.
1.7    Guaranties. Seller’s right, title and interest in any and all guaranties
of the Leases, if any.
1.8    Contracts. Subject to Section 7.1.2 hereof, Seller’s right, title and
interest in all contract rights related to the Land, Improvements, Personal
Property or Leases that will remain in existence after Closing, to the extent
assignable, including, without limitation, Seller’s interest in the following:
parking, maintenance, supply or service contracts, and other agreements related
to the Land, Improvements, Personal Property, or Leases, but expressly excluding
the existing property management agreement that will be terminated as of the
time of Closing (collectively, the “Contracts”), a current list of which is
attached hereto as Schedule 1.8.
1.9    Permits. Seller’s right, title and interest in all permits, licenses,
certificates of occupancy, if any, entitlements and governmental approvals that
relate to the Land, Improvements, Personal Property, Leases, or Contracts, to
the extent assignable (collectively, the “Permits”).
1.10    Intangibles. Seller’s right, title and interest, if any, in the name,
“Roswell City Walk,” marks, other symbols and general intangibles that relate to
the Land or the Improvements including any websites or URLs used solely in
connection with the Property and assignable Warranties , as listed in Schedule
1.10 attached hereto (collectively, the “Intangibles”). For


2
615220

--------------------------------------------------------------------------------





purposes hereof, “Warranties” shall mean the manufacturer warranties and
guaranties covering the Improvements and Personal Property which extend beyond
the Closing Date, including, without limitation, roof, HVAC, water heater and
window blind warranties, which Warranties are listed in Schedule 1.10 of this
Agreement.
ARTICLE 2
PURCHASE PRICE AND DEPOSIT



2.1    Payment. The purchase price for the Property (the “Purchase Price”) is
Seventy-Six Million and 00/100 Dollars ($76,000,000.00). The cash due at Closing
on account of the Purchase Price shall be subject to adjustment as set forth in
this Agreement. The Purchase Price shall be paid by wire transfer of immediately
available funds at the Closing.
2.2    Deposit
2.2.1    Simultaneously with the Effective Date, Purchaser shall deposit with
First American Title Insurance Company, National Business Unit, having an
address of Six Concourse Parkway, Suite 2150, Atlanta, Georgia 30328, Attention:
Deborah Goodman (the “Escrow Agent”), by bank wire transfer the sum of Seven
Hundred Fifty Thousand and 00/100 Dollars ($750,000.00), as a deposit to assure
Purchaser’s performance hereunder (the “Initial Deposit”), which Initial Deposit
shall be refundable in full through the Study Period and non-refundable
thereafter except as set forth in this Agreement. Prior to making the Initial
Deposit, Seller, Purchaser and the Escrow Agent shall enter into an escrow
agreement substantially in the form of Exhibit B attached hereto (the “Escrow
Agreement”). So long as this Agreement is not terminated as provided in Section
5.1.4, then no later than the expiration of the Study Period (as hereinafter
defined), Purchaser shall deposit with the Escrow Agent by bank wire transfer
the additional sum of Seven Hundred Fifty Thousand and 00/100 Dollars
($750,000.00) (the “Second Deposit”), as a non-refundable deposit (except as
otherwise provided herein) to assure Purchaser’s performance hereunder. The
Initial Deposit and the Second Deposit, in the total amount of $1,500,000.00,
are referred to collectively as the “Deposit.”
2.2.2    Escrow Agent shall place the Initial Deposit and the Second Deposit (if
made) in an interest-bearing escrow account at a federally-insured (to the
extent of the FDIC limits) commercial bank acceptable to both Seller and
Purchaser. The Escrow Agent shall hold and disburse the Deposit in accordance
with this Agreement and the Escrow Agreement. At Closing (as hereinafter
defined), Escrow Agent shall deliver the Deposit to Title Agent (as hereinafter
defined) and Title Agent shall deliver the Deposit to Seller and credit the
Deposit against the Purchase Price.
ARTICLE 3
TITLE AND SURVEY



3
615220

--------------------------------------------------------------------------------







3.1    State of Title to be Conveyed. Title to the Property shall be conveyed to
Purchaser at Closing in fee simple by Limited Warranty Deed, free and clear of
any and all liens, mortgages, deeds of trust, security interests and other
encumbrances, except for the following (collectively, the “Permitted
Exceptions”): (i) real property taxes and assessments attributable to the
Property for the year in which Closing occurs and thereafter, not yet due and
payable; (ii) zoning and other regulatory laws and ordinances affecting the
Property; (iii) any easement, right of way, limitation, encroachment, conflict,
discrepancy, overlapping of improvements, protrusion, lien, encumbrance,
restriction, condition, covenant, exception or other matter with respect to the
Property that is reflected or addressed on the Survey or the Title Commitment to
which Purchaser fails to timely object pursuant to Section 3.2.3 or 3.2.4 of
this Agreement; (iv) subject to Purchaser’s rights described in Section 3.2.5,
any Purchaser’s Objection (as hereinafter defined) that remains uncured, for
whatever reason, at the earlier to occur of (A) Closing hereunder or (B) five
(5) Business Days after Seller notifies Purchaser that Seller is unwilling or
unable to cure or modify Purchaser’s Objections to the reasonable satisfaction
of Purchaser, and (v) the rights and interests of parties claiming under the
Leases.
3.2    Title Commitment and Survey.
3.2.1    Purchaser shall obtain a title commitment (the “Title Commitment”) for
an ALTA owner’s policy of title insurance (on the current ALTA 2006 Form) in the
amount of the Purchase Price with respect to the Property issued by First
American Title Insurance Company (the “Title Company”), acting by and through
its agent, Madison Title Agency, LLC, National Title Services, 1125 Ocean
Avenue, Lakewood, New Jersey 08701, Attention: Daniela Graca (the “Title
Agent”). Purchaser shall deliver copies of the Title Commitment and all items
listed as title exceptions therein (to the extent provided to Purchaser by the
Title Company) to Seller within two (2) Business Days of receipt by Purchaser.
If not previously delivered to Purchaser, Seller will deliver to Purchaser a
copy of the Seller’s existing title policy within three (3) days after the
Effective Date.
3.2.2    Purchaser shall obtain, at Purchaser’s sole cost and expense, a survey
of the Property (certified to include Seller) prepared by a licensed surveyor
(the “Survey”) after the Effective Date, which Survey may be an update of any
existing survey of the Property and deliver a copy of same to Seller. If not
previously delivered to Purchaser, Seller will deliver any existing survey of
the Property in Seller’s possession or control to Purchaser within three (3)
days after the Effective Date. Purchaser shall deliver a copy of the Survey to
Seller within two (2) Business Days of receipt by Purchaser.
3.2.3    If (i) the Survey shows any easement, right-of-way, encroachment,
conflict, protrusion or other matter that is unacceptable to Purchaser, or (ii)
any exceptions appear


4
615220

--------------------------------------------------------------------------------





in the Title Commitment that are unacceptable to Purchaser, Purchaser shall, on
or before September 26, 2016, notify Seller in writing of such matters
(“Purchaser’s Objections”). Except for Purchaser’s Objections that are timely
raised pursuant to the preceding sentence, Purchaser shall be deemed to have
accepted the form and substance of the Survey, all matters shown thereon, and
all exceptions to the Title Commitment and other items shown thereon. On or
before September 28, 2016, Seller shall notify Purchaser in writing of the
Purchaser’s Objections, if any, which Seller elects to attempt to cure at or
prior to Closing. Seller’s failure to provide such a notice will be deemed an
election by Seller not to cure any Purchaser’s Objections, other than those
matters which Seller must cure in accordance with the terms of Section 3.2.5. If
Seller does not elect to eliminate or modify all of Purchaser’s Objections to
the commercially reasonable satisfaction of Purchaser, Purchaser may (as its
sole and exclusive remedy) terminate this Agreement by delivering written notice
to Seller by 5:00 p.m. (Eastern time) on the last day of the Study Period (as
hereinafter defined); in which event, the Deposit will be returned to Purchaser,
and neither party shall have any rights or obligations under this Agreement
(other than any obligations of either party that expressly survive termination).
3.2.4    If any revision or update to the Survey or any supplemental title
commitment or update issued subsequent to the date of the original Title
Commitment discloses any matters not set forth on the original Survey or the
original Title Commitment, then, no later than the later of (i) the expiration
of the Study Period, or (ii) five (5) Business Days after Purchaser’s receipt of
the updated Survey, or (iii) five (5) Business Days after Purchaser’s receipt of
the supplemented or updated Title Commitment, as applicable, Purchaser shall
have the right to object to any such matter, in which event the same procedures
for response, termination and waiver set forth above shall apply to such new
Purchaser’s Objections.
3.2.5    Seller shall have no obligation to remove or cure Purchaser’s
Objections, except Seller does agree to remove or cure (i) liens of an
ascertainable amount placed on or caused to be placed on the Property by Seller
or Seller’s affiliates, (ii) any encumbrances to title which are created by
Seller after the Effective Date without Purchaser’s consent, and (iii) any
matters objected to by Purchaser which Seller has agreed to cure; and Purchaser
shall have its rights and remedies described in Section 11.1 if Seller does not
so remove or cure the matters described in items (i), (ii) and (iii) of this
sentence.


ARTICLE 4
PROPERTY INFORMATION



4.1    Property Information. Seller and Purchaser are parties to an existing
Access Agreement dated August 30, 2016 (the “Access Agreement”) pursuant to
which Purchaser has begun its investigations of the Property. The terms of the
Access Agreement are hereby expressly


5
615220

--------------------------------------------------------------------------------





merged into this Agreement and this Agreement shall, from and after the
Effective Date, govern the parties’ rights and obligations regarding the
investigation of the Property. Within three (3) Business Days of the Effective
Date, Seller (to the extent not already made available to Purchaser under the
Access Agreement) shall make available to Purchaser, either at the property
management office at the Property or via a due diligence website, the materials
described on Schedule 4.1 attached hereto and any other materials Seller may
include in such due diligence website (collectively, the “Property
Information”). Subject to the specific terms of Section 15.17, Purchaser shall
keep such Property Information confidential, subject to Purchaser’s right to
disseminate Property Information to or among the parties listed in Section 15.17
of this Agreement. Seller makes no representation or warranty as to the truth or
accuracy of the Property Information provided to Purchaser, except as otherwise
expressly provided in this Agreement.
ARTICLE 5
PURCHASER’S DUE DILIGENCE



5.1    Purchaser’s Due Diligence
5.1.1    Subject to the provisions of this Section 5.1, Purchaser and its
agents, employees, consultants, inspectors, appraisers, engineers and
contractors (collectively “Purchaser's Representatives”) shall have the right,
through the Closing Date, from time to time, upon the advance notice required
pursuant to this Section 5.1, to enter upon and pass through the Property during
normal business hours to examine and inspect the same. Notwithstanding any such
inspection, or anything to the contrary contained herein, Purchaser's
obligations hereunder shall not be limited or otherwise affected as a result of
any fact, circumstance or other matter of any kind discovered following the date
hereof in connection with any such inspection, access or otherwise; it being
agreed that Seller is permitting Purchaser such right of inspection and access
as a courtesy to Purchaser in its preparation for taking title to the Property.
Without limiting the generality of the foregoing, (i) Purchaser agrees that it
shall not have the right to terminate this Agreement or obtain a reduction of
the Purchase Price as a result of any such fact, circumstance or other matter so
discovered (including, without limitation, relating to the physical condition of
the Property, the operations of the Property or otherwise), except as provided
in Section 5.1.4 below and (ii) Purchaser shall have no right to terminate this
Agreement or obtain a return of the Deposit except as expressly provided in this
Agreement.
5.1.2    In conducting any inspection of the Property or otherwise accessing the
Property, Purchaser shall at all times comply with all laws and regulations of
all applicable governmental authorities, and neither Purchaser nor any of
Purchaser's Representatives shall (i) contact or have any discussions with any
of Seller's employees, agents or representatives, or with any tenants
(including, without limitation, having any contacts whatsoever with tenants,
including but not limited to telephone conversations or electronic mail
messages) at, or contractors providing


6
615220

--------------------------------------------------------------------------------





services to, the Property, unless in each case Purchaser obtains the prior
written consent of Seller (which may be given via electronic mail), it being
agreed that all such contacts or discussions shall, pending any such approval,
be directed to Chris Cassidy via electronic mail (at Chris.Cassidy@lennar.com),
(ii) interfere with the business of Seller conducted at the Property or disturb
the use or occupancy of any tenant or occupant of the Property or (iii) damage
the Property. In conducting any inspection of the Property or otherwise
accessing the Property, Purchaser and Purchaser's Representatives shall at all
times comply with, and shall be subject to, the rights of the tenants under the
Leases (and any persons claiming by, under or through such tenants). Seller may
from time to time establish reasonable rules of conduct for Purchaser and
Purchaser's Representatives in furtherance of the foregoing, and Purchaser shall
comply with all of Seller’s requirements regarding entry upon the Property.
Purchaser shall schedule and coordinate all inspections, including, without
limitation, any environmental tests, and other access with Seller and shall give
Seller reasonable advance notice (at least 24 hours’ electronic notice shall be
deemed reasonable) of any such entry upon the Property. Purchaser shall
coordinate with Seller prior to conducting any Property management or leasing
staff interviews. Seller shall be entitled to have a representative present at
all times during each such inspection, interview or other access unless Seller
has, following receipt of Purchaser’s notice of its intent to enter the
Property, elected to not provide any such representative. Purchaser agrees to
pay to Seller on demand the cost of repairing and restoring any damage or
disturbance which Purchaser or Purchaser's Representatives shall cause to the
Property. All inspection fees, appraisal fees, engineering fees and other costs
and expenses of any kind incurred by Purchaser or Purchaser's Representatives
relating to such inspection and its other access shall be at the sole expense of
Purchaser. Subject to the terms of Section 15.17, Purchaser shall keep all
information obtained during its inspections and access to the Property
confidential. If the Closing shall not occur for any reason whatsoever,
Purchaser shall: (A) promptly return to Seller copies of all Property
Information delivered by Seller to Purchaser; and (B) promptly destroy all
copies and abstracts of the materials referenced in (A) and, subject to
applicable law, all materials obtained by Purchaser pursuant to its
investigations of the Property. Purchaser and Purchaser's Representatives shall
not be permitted to conduct borings of the Property or drilling in or on the
Property, or any other invasive, intrusive or destructive testing in connection
with the preparation of an environmental audit or in connection with any other
inspection of the Property without the prior written consent of Seller, which
Seller may give or withhold in its sole discretion (and, if such consent is
given, Purchaser shall be obligated to pay to Seller on demand the cost of
repairing and restoring any damage as aforesaid); provided that Purchaser shall
be entitled to perform any Phase I environmental assessments of the Property and
any applicable radon testing without Seller’s consent. This Section 5.1.2 shall
survive the Closing or any termination of this Agreement.
5.1.3    Prior to conducting any physical inspection or testing at the Property,
Purchaser and Purchaser’s Representatives shall obtain, and during the period of
such inspection


7
615220

--------------------------------------------------------------------------------





or testing shall maintain, at their expense: (i) commercial general liability
(“CGL”) insurance, issued on a form at least as broad as Insurance Services
Office (“ISO”) Commercial General Liability Coverage “occurrence” form CG 00 01
10 01 or another “occurrence” form providing equivalent coverage, including
contractual liability and personal injury liability coverage, with limits of not
less than One Million Dollars ($1,000,000) for any one occurrence and Two
Million Dollars ($2,000,000) in the aggregate; (ii) to the extent Purchaser or
any Purchaser’s Representatives is the owner of any vehicles, has a
comprehensive automobile liability insurance (covering any automobiles owned or
operated by Purchaser) issued on a form at least as broad as ISO Business Auto
Coverage form CA 00 01 07 97 or other form providing equivalent coverage;
provided, if Purchaser or Purchasers’ Representatives are not the owners of any
vehicles, any automobile insurance coverage shall be limited to the extent of
any non-owned, hired vehicles; (iii) worker's compensation insurance or
participation in a monopolistic state workers’ compensation fund, and (iv)
employer's liability insurance or (in a monopolistic state) Stop Gap Liability
insurance. Such automobile liability insurance shall be in an amount not less
than One Million Dollars ($1,000,000) for each accident. Such worker's
compensation insurance shall carry minimum limits as defined by the law of the
jurisdiction in which the Property is located (as the same may be amended from
time to time). Such employer's liability insurance shall be in an amount not
less than One Million Dollars ($1,000,000) for each accident, One Million
Dollars ($1,000,000) disease-policy limit, and One Million Dollars ($1,000,000)
disease-each employee. Seller, and its property manager, shall be covered as
additional insureds on the CGL and automobile liability insurance policies with
respect to liability arising out of the named insured’s acts or omissions
relating to the Property. The insurer and the terms and conditions of all the
foregoing policies shall be acceptable to Seller. Prior to making any entry upon
the Property, Purchaser shall furnish to Seller a certificate of insurance
evidencing the foregoing coverages, which certificate of insurance shall be in
form and substance satisfactory to Seller. Seller acknowledges that Purchaser
has complied with the foregoing provisions pursuant to the Access Agreement.
5.1.4    Purchaser shall have from the Effective Date through 5:00 p.m. (Eastern
time) on September 30, 2016 (the “Study Period”), within which to determine, in
its sole discretion, whether all matters related to the Property are
satisfactory to Purchaser. If Purchaser, in its sole discretion, determines that
the purchase of the Property is feasible and that Purchaser desires to proceed
with the transactions contemplated under this Agreement, then Purchaser shall
deliver to Seller, prior to the expiration of the Study Period, written notice
that Purchaser desires to proceed with the transactions contemplated under this
Agreement and Purchaser shall have no further right to terminate this Agreement
under this Section 5.1.4. If Purchaser fails to timely notify Seller prior to
the expiration of the Study Period (with time being of the essence) that
Purchaser desires to proceed with the transactions contemplated under this
Agreement as aforesaid, or if Purchaser delivers to Seller, prior to the
expiration of the Study Period, written notice that the Purchaser does not want
to proceed with the transactions contemplated under this Agreement,


8
615220

--------------------------------------------------------------------------------





then this Agreement shall terminate upon the earlier of (i) Seller’s receipt of
Purchaser’s notice not to proceed, and (ii) the expiration of the Study Period,
except for those matters which are indicated herein as surviving termination,
and the Deposit shall be immediately returned to Purchaser.
5.1.5    Purchaser hereby agrees to indemnify, defend, and hold harmless Seller,
its partners, members, affiliates, property manager, and their respective
officers, directors, agents, employees, and representatives (collectively, the
“Indemnified Parties”) from and against any and all liens, claims, or damages of
any kind or nature, including any demands, actions or causes of action,
assessments, losses, costs, expenses, liabilities, interest and penalties, and
reasonable attorneys’ fees suffered, incurred, or sustained by any of the
Indemnified Parties directly caused by Purchaser or Purchaser’s Representatives
with respect to any due-diligence activities at the Property pursuant to this
Agreement, provided that Purchaser will not be responsible for indemnifying,
defending or holding harmless the Indemnified Parties with respect to (w) the
mere discovery or inadvertent disturbance of pre-existing conditions at the
Property, including hazardous materials or mold or microorganisms, or any
violation of environmental laws at the Property, unless exacerbated by
Purchaser, (x) defects in the Property, (y) noncompliance of the Property with
applicable laws or (z) any matters caused by the negligence, gross negligence or
willful misconduct of the Indemnified Parties or their affiliates. This Section
5.1.5 shall survive the Closing or any termination of this Agreement.
5.2    AS IS, WHERE IS
5.2.1    EXCEPT AS PROVIDED IN THE EXPRESS REPRESENTATIONS AND WARRANTIES OF
SELLER SET FORTH IN SECTIONS 6.1 AND 12 OF THIS AGREEMENT AND IN SELLER’S DEED
AND THE OTHER CONVEYANCE DOCUMENTS DELIVERED AT CLOSING (ALL AS HEREINAFTER
DEFINED) (COLLECTIVELY, THE “EXPRESS REPRESENTATIONS”), SELLER DOES NOT, BY THE
EXECUTION AND DELIVERY OF THIS AGREEMENT, AND SELLER SHALL NOT, BY THE EXECUTION
AND DELIVERY OF ANY DOCUMENT OR INSTRUMENT EXECUTED AND DELIVERED IN CONNECTION
WITH THE CLOSING, MAKE ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, OF
ANY KIND OR NATURE WHATSOEVER, WITH RESPECT TO THE PROPERTY, AND ALL SUCH
WARRANTIES ARE HEREBY DISCLAIMED.
5.2.2    WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, OTHER THAN THE
EXPRESS REPRESENTATIONS, SELLER MAKES, AND SHALL MAKE, NO EXPRESS OR IMPLIED
WARRANTY AS TO MATTERS OF TITLE, ZONING, ACREAGE, TAX CONSEQUENCES, PHYSICAL OR
ENVIRONMENTAL CONDITION (INCLUDING, WITHOUT LIMITATION, LAWS, RULES,
REGULATIONS, ORDERS AND


9
615220

--------------------------------------------------------------------------------





REQUIREMENTS PERTAINING TO THE USE, HANDLING, GENERATION, TREATMENT, STORAGE OR
DISPOSAL OF ANY TOXIC OR HAZARDOUS WASTE OR TOXIC, HAZARDOUS OR REGULATED
SUBSTANCE), VALUATION, GOVERNMENTAL APPROVALS, GOVERNMENTAL REGULATIONS OR ANY
OTHER MATTER OR THING RELATING TO OR AFFECTING THE PROPERTY (COLLECTIVELY, THE
“DISCLAIMED MATTERS”).
5.2.3    NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS AGREEMENT,
BUT SUBJECT TO THE EXPRESS REPRESENTATIONS AND SELLER’S OBLIGATIONS SET FORTH IN
SECTION 7.1 OF THIS AGREEMENT, AND SUBJECT TO ARTICLE 10 HEREOF, THE PROPERTY,
INCLUDING WITHOUT LIMITATION THE ROOFS, ALL STRUCTURAL COMPONENTS, ALL HEATING,
VENTILATING, AIR CONDITIONING, MECHANICAL, PLUMBING, AND ELECTRICAL SYSTEMS,
FIRE AND LIFE SAFETY AND ALL OTHER PARTS OF THE IMPROVEMENTS CONSTITUTING A
PORTION OF THE PROPERTY, SHALL BE CONVEYED TO PURCHASER, AND PURCHASER SHALL
ACCEPT SAME, IN THEIR “AS IS” “WHERE IS” CONDITION ON THE CLOSING DATE, “WITH
ALL FAULTS” AND “SUBJECT TO ALL DEFECTS (LATENT AND APPARENT).” PURCHASER
ACKNOWLEDGES THAT SELLER’S WILLINGNESS TO SELL THE PROPERTY TO PURCHASER AT THE
PURCHASE PRICE HAS BEEN INDUCED, IN PART, BY THE AGREEMENT OF PURCHASER TO
PURCHASE THE IMPROVEMENTS AND THE PERSONAL PROPERTY IN SUCH “AS IS” CONDITION.
PURCHASER REPRESENTS AND WARRANTS THAT PURCHASER IS A KNOWLEDGEABLE, EXPERIENCED
AND SOPHISTICATED BUYER OF MULTI-FAMILY REAL ESTATE AND THAT PURCHASER HAS
RELIED AND SHALL RELY SOLELY ON (i) PURCHASER’S OWN EXPERTISE AND THAT OF
PURCHASER’S CONSULTANTS IN PURCHASING THE PROPERTY; (ii) PURCHASER’S OWN
KNOWLEDGE OF THE PROPERTY BASED ON PURCHASER’S INVESTIGATIONS AND INSPECTIONS OF
THE PROPERTY; AND (iii) THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY MADE BY
SELLER IN SECTION 6.1 OF THIS AGREEMENT AND IN THE DEED AND OTHER CONVEYANCE
DOCUMENTS DELIVERED AT CLOSING. BY THE CLOSING DATE, PURCHASER WILL HAVE
CONDUCTED SUCH INSPECTIONS AND INVESTIGATIONS OF THE PROPERTY AS PURCHASER DEEMS
NECESSARY, INCLUDING THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AND
SHALL RELY UPON THE SAME. PURCHASER ACKNOWLEDGES AND AGREES THAT THERE ARE NO
ORAL AGREEMENTS, WARRANTIES OR REPRESENTATIONS WITH RESPECT TO THE PROPERTY MADE
BY SELLER (OTHER THAN THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY MADE BY
SELLER IN SECTION 6.1 OF THIS AGREEMENT AND IN THE DEED AND OTHER CONVEYANCE
DOCUMENTS DELIVERED AT CLOSING). PURCHASER HEREBY ACKNOWLEDGES,


10
615220

--------------------------------------------------------------------------------





REPRESENTS AND WARRANTS THAT IT IS NOT IN A DISPARATE BARGAINING POSITION WITH
RESPECT TO SELLER IN CONNECTION WITH THE TRANSACTION CONTEMPLATED HEREBY, THAT
PURCHASER FREELY AND FAIRLY AGREED TO THE WAIVERS AND CONDITIONS OF THIS
SECTION 5.2 AS PART OF THE NEGOTIATIONS OF THIS AGREEMENT, AND PURCHASER HAS
BEEN REPRESENTED BY ADEQUATE LEGAL COUNSEL IN CONNECTION HEREWITH AND HAS
CONFERRED WITH SUCH LEGAL COUNSEL CONCERNING THE WAIVERS AND OTHER CONDITIONS OF
THIS SECTION 5.2.
/s/ JR______________________
PURCHASER’S INITIALS


5.2.4    PURCHASER REPRESENTS AND WARRANTS THAT PURCHASER IS A KNOWLEDGEABLE,
EXPERIENCED AND SOPHISTICATED BUYER OF MULTI-FAMILY REAL ESTATE AND THAT
PURCHASER HAS RELIED AND SHALL RELY SOLELY ON (A) PURCHASER’S OWN EXPERTISE AND
THAT OF PURCHASER’S CONSULTANTS IN PURCHASING THE PROPERTY; (B) PURCHASER’S OWN
KNOWLEDGE OF THE PROPERTY BASED ON PURCHASER’S INVESTIGATIONS AND INSPECTIONS OF
THE PROPERTY; AND (C) THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY MADE BY
SELLER IN SECTION 6.1. BY THE CLOSING DATE, PURCHASER WILL HAVE CONDUCTED SUCH
INSPECTIONS AND INVESTIGATIONS OF THE PROPERTY AS PURCHASER DEEMS NECESSARY,
INCLUDING THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AND SHALL RELY UPON
THE SAME. PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING, SELLER SHALL SELL
AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE PROPERTY “AS IS, WHERE
IS,” WITH ALL FAULTS AND DEFECTS (LATENT AND APPARENT). PURCHASER FURTHER
ACKNOWLEDGES AND AGREES THAT THERE ARE NO ORAL AGREEMENTS, WARRANTIES OR
REPRESENTATIONS WITH RESPECT TO THE PROPERTY MADE BY SELLER (OTHER THAN THOSE
REPRESENTATIONS AND WARRANTIES EXPRESSLY MADE BY SELLER IN SECTION 6.1), OR THE
SELLER PARTIES.
/s/ JR _______________________
PURCHASER’S INITIALS


5.2.5     WITHOUT IN ANY WAY LIMITING ANY PROVISION OF THIS SECTION 5.2,
PURCHASER SPECIFICALLY ACKNOWLEDGES AND AGREES THAT, EXCEPT WITH RESPECT TO THE
EXPRESS REPRESENTATIONS AND THE OBLIGATIONS OF SELLER SET FORTH IN SECTION 7.1
OF THIS AGREEMENT, AND SUBJECT TO ARTICLE 10 HEREOF, AND EXCEPT TO THE EXTENT
NECESSARY TO


11
615220

--------------------------------------------------------------------------------





PURSUE ANY CLAIM AGAINST ANY PREDECESSOR TO SELLER IN OWNERSHIP OF THE PROPERTY
OR AGAINST ANY THIRD PARTY, PURCHASER HEREBY WAIVES, RELEASES AND DISCHARGES ANY
CLAIM IT HAS, MIGHT HAVE HAD OR MAY HAVE AGAINST SELLER WITH RESPECT TO (I) THE
DISCLAIMED MATTERS, (II) THE CONDITION OF THE PROPERTY AS OF THE CLOSING DATE,
(III) THE PAST, PRESENT OR FUTURE CONDITION OR COMPLIANCE OF THE PROPERTY WITH
REGARD TO ANY ENVIRONMENTAL PROTECTION, POLLUTION CONTROL OR LAND USE LAWS,
RULES, REGULATIONS, ORDERS OR REQUIREMENTS, INCLUDING, WITHOUT LIMITATION,
CERCLA (AS HEREINAFTER DEFINED), OR (IV) ANY OTHER STATE OF FACTS THAT EXISTS
WITH RESPECT TO THE PROPERTY. THIS RELEASE AS WELL AS THE RELEASE SET FORTH IN
SECTION 15.19 SHALL BE GIVEN FULL FORCE AND EFFECT ACCORDING TO EACH OF ITS
EXPRESS TERMS AND PROVISIONS, INCLUDING THOSE RELATING TO UNKNOWN AND
UNSPECIFIED CLAIMS, DAMAGES AND CAUSES OF ACTION, AND, IN THAT REGARD, PURCHASER
HEREBY ACKNOWLEDGES THAT IT IS HEREBY EXPRESSLY WAIVING ALL RIGHTS AND BENEFITS
IT MAY NOW HAVE OR HEREAFTER ACQUIRE ACCORDING TO APPLICABLE LAW WHICH OTHERWISE
PROVIDES THAT A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY EFFECTED HIS OR
HER SETTLEMENT WITH THE DEBTOR. THE WAIVER, RELEASE AND DISCHARGE SET FORTH IN
THIS SECTION 5.2.5 SHALL SURVIVE THE CLOSING OR ANY TERMINATION OF THIS
AGREEMENT.
/s/ JR_____________________
PURCHASER’S INITIALS


ARTICLE 6
REPRESENTATIONS AND WARRANTIES



6.1    Seller’s Representations and Warranties. Seller represents to Purchaser
as of the Effective Date as follows:
6.1.1    Organization. Seller is a Delaware limited liability company, duly
formed and validly existing under the laws of the State of Delaware and in good
standing under the laws of the State of Georgia.
6.1.2    Authority/Consent. Seller possesses all requisite power and authority,
and has taken all actions required by its organizational documents and
applicable law, to execute and deliver this Agreement and will by Closing have
taken all actions required by its organizational documents and applicable law,
to consummate the transactions contemplated by this Agreement.


12
615220

--------------------------------------------------------------------------------





6.1.3    Litigation. To Seller’s knowledge, except as may be disclosed on
Schedule 6.1.3 attached hereto, no material action, suit or other proceeding
(including, but not limited to, any condemnation action or real estate tax
appeal) is pending or, to Seller’s knowledge, has been threatened in writing
that concerns or involves the Property or Seller.
6.1.4    Bankruptcy. No bankruptcy, insolvency, reorganization or similar action
or proceeding, whether voluntary or involuntary, is pending, or, to Seller’s
knowledge, threatened, against Seller.
6.1.5    Contracts. Except for the Contracts referenced on Schedule 1.8, there
are no current material contracts of employment, parking, maintenance,
commission, management, service, or supply in effect and entered into by Seller
which will affect the Property after Closing. Seller has provided Purchaser with
true, correct and complete copies, in all material respects, of all Contracts,
including all amendments and modifications thereof, prior to the execution of
this Agreement by Purchaser and Seller. Neither Seller nor, to Seller’s
knowledge, any other party is in material default in the performance of its
respective obligations under any Contract material to the operation of the
Property.
6.1.6    Employees. Seller has no employees.
6.1.7    Leases. Except for (i) the Leases referenced on the rent roll attached
as Schedule 1.4, (ii) the Licenses referenced on Schedule 1.5, and (iii) the
leases, amendments or other occupancy agreements which may be entered into by
Seller pursuant to Section 7.1 of this Agreement, there are no leases, rental
agreements, licenses, license agreements or other occupancy agreements with
anyone in effect which will affect the Property after Closing. To Seller’s
knowledge, each Lease is in full force and effect. Seller will provide Purchaser
with true, correct and complete copies of all Leases, including all amendments
and modifications thereto, as part of the Property Information. To Seller’s
knowledge, the rent roll attached as Schedule 1.4 is the rent roll maintained by
Seller and relied on by Seller for internal administration and accounting
purposes. To Seller’s knowledge, the rent roll attached as Schedule 1.4 to this
Agreement is accurate in all material respects as of its date. To Seller’s
knowledge, the Leases and tenant lease files available for review by Purchaser
are true, correct and complete copies of the actual Leases and tenant lease
files in Seller's or its property manager's possession, and represent all such
documents in Seller’s or its property manager’s possession and control. To
Seller’s knowledge, there are no written or oral promises, understandings or
commitments between Seller and any tenant under the Leases that would be binding
on Purchaser other than as set forth in such copies of the Leases and the tenant
lease files made available to Purchaser.
6.1.8    Violations of Law. Except as set forth on Schedule 6.1.8, to Seller’s
knowledge, Seller has not received written notice from any governmental
authority of any, and,


13
615220

--------------------------------------------------------------------------------





to Seller’s knowledge, there is no, material violation of any federal or
municipal laws, ordinances, orders, regulations and requirements affecting the
Property or any portion thereof (including the conduct of business operations
thereon) which are unresolved.
6.1.9    Foreign Person. Seller is not a “foreign person,” “foreign trust” or
“foreign corporation” within the meaning of the United States Foreign Investment
in Real Property Tax Act of 1980 and the Internal Revenue Code of 1986, as
subsequently amended (the “Code”).
6.1.10    No Conflicts. The execution and delivery of this Agreement by Seller
and the consummation by Seller of the transactions contemplated hereby will not:
(i) violate any judgment, order, injunction, or decree to which Seller or the
Property is subject, or (ii) conflict with, result in a breach of, or constitute
a default under the organizational documents of Seller or any lease, mortgage,
loan agreement, covenant, or other agreement or instrument to which Seller is a
party or by which Seller or the Property may be bound.
6.1.11     Environmental. To Seller’s knowledge, as of the Effective Date of
this Agreement, Seller has not received written notice relating to any violation
of Environmental Laws relating to the Property or the presence of any Hazardous
Materials in violation of Environmental Laws on the Property or any property
adjacent thereto from any governmental authority. Notwithstanding the above,
Seller hereby discloses to Purchaser that the Property has been entered into the
Georgia Brownfield Program pursuant to the Brownfield Application and
Prospective Purchaser Corrective Action Plan (“CAP”) filed with the Georgia
Environmental Protection Division on June 27, 2013. As used herein,
"Environmental Laws" means all federal, state and local statutes, codes,
regulations, rules, ordinances, orders, standards, permits, licenses, policies
and requirements (including consent decrees, judicial decisions and
administrative orders) relating to the protection, preservation, remediation or
conservation of the environment or worker health or safety, all as amended or
reauthorized, or as hereafter amended or reauthorized, including without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act ("CERCLA"), 42 U.S.C. § 9601, et seq., the Resource Conservation Recovery
Act of 1976 ("RCRA"), 42 U.S.C. § 6901, et seq., the Emergency Planning and
Community Right-to-Know Act, 42 U.S.C. § 11001, et seq., the Clean Air Act, 42
U.S.C. § 7401, et seq., the Federal Water Pollution Control Act, 33 U.S.C. §
1251, et seq., the Toxic Substances Control Act, 15 U.S.C. § 2601, et seq., the
Safe Drinking Water Act, 42 U.S.C. § 300f, et seq., the Atomic Energy Act
("AEA"), 42 U.S.C. § 2012, et seq., the Occupational Safety and Health Act, 29
U.S.C. § 651, et seq., and the Hazardous Materials Transportation Act, 49 U.S.C.
§ 1802, et seq. As used herein, "Hazardous Materials" means (1) "hazardous
substances," as defined by CERCLA; (2) "hazardous wastes," as defined by RCRA;
(3) any radioactive material, including, without limitation, any source, special
nuclear or by-product material, as defined by AEA; (4) asbestos in any form or
condition; (5) polychlorinated biphenyls; and (6) any other material, substance
or waste to which liability or standards of conduct may be imposed under any
Environmental Laws.


14
615220

--------------------------------------------------------------------------------





6.1.12    Operating Statements. To Seller’s knowledge, the operating statements
for the Property delivered to Purchaser are the operating statements relied on
by Seller for internal administration and accounting purposes, and are complete
and accurate in all material respects.
6.1.13    Prohibited Transaction. Neither Seller nor any person, group, entity
or nation that Seller is acting, directly or indirectly for, or on behalf of, is
named by any Executive Order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism) or the United States Treasury Department as a
terrorist, "Specially Designated National and Blocked Person," or is otherwise a
banned or blocked person, group, entity, or nation pursuant to any Law that is
enforced or administered by the Office of Foreign Assets Control, and Seller is
not engaging in the transactions contemplated by this Agreement, directly or
indirectly, on behalf of, or instigating or facilitating the transactions
contemplated by this Agreement, directly or indirectly, on behalf of, any such
person, group, entity or nation. Seller is not engaging in the transactions
contemplated by this Agreement, directly or indirectly, in violation of any laws
relating to drug trafficking, money laundering or predicate crimes to money
laundering. None of the funds of Seller have been or will be derived from any
unlawful activity with the result that the investment of direct or indirect
equity owners in Seller is prohibited by law or that the transactions
contemplated by this Agreement or this Agreement is or will be in violation of
applicable law. Seller has and will continue to implement procedures, and has
consistently and will continue to consistently apply those procedures, to ensure
the foregoing representations and warranties remain true and correct at all
times prior to Closing.
6.2    Purchaser’s Representations and Warranties. Purchaser represents to
Seller, as of the Effective Date, as follows:
6.2.1    Organization. Purchaser is a limited liability company, duly formed,
validly existing and in good standing under the laws of the State of Delaware,
and is or will as of Closing be qualified to do business in the State of
Georgia.
6.2.2    Authority/Consent. Purchaser possesses all requisite power and
authority, has taken all actions required by its organizational documents and
applicable law, and has obtained all necessary consents, to execute and deliver
this Agreement and will by Closing have taken all actions required by its
organizational documents and applicable law, to consummate the transactions
contemplated in this Agreement.
6.2.3    Prohibited Transaction. Neither Purchaser nor any person, group, entity
or nation that Purchaser is acting, directly or indirectly for, or on behalf of,
is named by any Executive Order (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism)


15
615220

--------------------------------------------------------------------------------





or the United States Treasury Department as a terrorist, "Specially Designated
National and Blocked Person," or is otherwise a banned or blocked person, group,
entity, or nation pursuant to any Law that is enforced or administered by the
Office of Foreign Assets Control, and Purchaser is not engaging in the
transactions contemplated by this Agreement, directly or indirectly, on behalf
of, or instigating or facilitating the transactions contemplated by this
Agreement, directly or indirectly, on behalf of, any such person, group, entity
or nation. Purchaser is not engaging in the transactions contemplated by this
Agreement, directly or indirectly, in violation of any laws relating to drug
trafficking, money laundering or predicate crimes to money laundering. None of
the funds of Purchaser have been or will be derived from any unlawful activity
with the result that the investment of direct or indirect equity owners in
Purchaser is prohibited by law or that the transactions contemplated by this
Agreement or this Agreement is or will be in violation of applicable law.
Purchaser has and will continue to implement procedures, and has consistently
and will continue to consistently apply those procedures, to ensure the
foregoing representations and warranties remain true and correct at all times
prior to Closing.
6.2.4    ERISA. Purchaser is not an employee pension benefit plan subject to the
provisions of Title IV of the Employee Retirement Income Security Act of 1974,
as in effect from time to time (“ERISA”) or subject to the minimum funding
standards under Part 3, Subtitle B, Title I of ERISA or Section 412 of the Code
or Section 302 of ERISA, and none of its assets constitutes or will constitute
assets of any such employee benefit plan subject to Part 4, Subtitle B, Title I
of ERISA. Purchaser is not a “governmental plan” within the meaning of
Section 3(32) of ERISA and the funds used by Purchaser to acquire the Property
are not subject to any state statutes regulating investments of and fiduciary
obligations with respect to governmental plans. The transactions contemplated by
this Agreement are not specifically excluded by Part I(b) of PTE 84-14.
6.3    Knowledge. For purposes of this Agreement, the phrase “to Seller’s
knowledge” means the present, actual knowledge of Chris Cassidy and Ray Crocker
(collectively, the “Seller Knowledge Individual”), the persons in the primary
position of responsibility with respect to the Property, without investigation
or review of files relating to the Property. In no event shall the Seller
Knowledge Individual have any personal liability hereunder.
6.4    Survival. All of the representations and warranties set forth in this
Article 6 shall survive the Closing for a period of six (6) months, subject to
the provisions of Section 11.1 of this Agreement (the “Survival Period”).
Purchaser shall provide Seller with written notice (a “Notice of Breach”) of any
alleged breach or failure of any representation or warranty made by Seller and
specifying the nature thereof within five (5) Business Days after Purchaser’s
discovery of such alleged breach or failure. Purchaser shall commence any
action, suit, or proceeding with respect to any breach or failure that is the
subject of the Notice of Breach, if at all (as provided below), on or before the
date that is thirty (30) days after the expiration of the Survival Period (“Suit
Deadline”).


16
615220

--------------------------------------------------------------------------------





Seller acknowledges and agrees that the resolution of such action, suit, or
proceeding may not occur until after the expiration of the Survival Period, and
the Survival Period shall be deemed to be tolled with respect to (and only with
respect to) any alleged breach or failure of a representation or warranty of
which Seller receives a Notice of Breach before the expiration of the Survival
Period, provided Purchaser files an action, suit, or proceeding, and serves
Seller, with respect thereto prior to the Suit Deadline. Notwithstanding the
foregoing to the contrary, Seller shall have no liability in connection with
this Agreement by reason of any inaccuracy of a representation or warranty if,
and to the extent that, such inaccuracy is disclosed to Purchaser or otherwise
included in the Property Information at the time of the Closing and Purchaser
elects, nevertheless, to consummate the transaction contemplated hereby.
ARTICLE 7
COVENANTS OF SELLER PRIOR TO CLOSING



7.1    Operation of Property. From the Effective Date until the earlier of (i)
the termination of this Agreement, and (ii) Closing, Seller shall operate the
Property in accordance with the terms of this Section 7.1.
7.1.1    (a)    Until the earlier of the Closing Date or the termination by
Purchaser or Seller of its obligation to complete the transfer of the Property,
Seller will carry on its business with respect to maintaining and operating the
Property in a manner that is generally consistent with Seller's past practices
and is otherwise consistent with the requirements of any loan secured by the
Property, including, without limitation, renewing and maintaining any permits
and licenses required in connection with the use or operation of the Property.
Seller agrees that it will maintain all insurance in effect as of the Effective
Date of this Agreement with respect to the Property (or, if such insurance is
cancelled or expires, will obtain comparable insurance to the extent it is
available on commercially reasonable terms) until the earlier of the Closing or
the termination by Purchaser or Seller of its obligation to complete the
transfer of the Property contemplated by this Agreement. From the Effective Date
until the Closing, Seller shall continue to market the Property to prospective
residential tenants and enter into residential Leases in the ordinary course of
business based on current practices; provided, however, any new leases or
renewals of existing Leases executed by Seller after the Effective Date of this
Agreement shall be on the form provided to Purchaser without material
modification for a term of no less than six (6) months (other than
month-to-month extensions of existing Leases) and not more than 13 months and
consistent with market rents in the area of the Property; provided further,
however, in no event shall Seller grant more than one (1) month free rent
concession for any new Lease (to be taken up front and not amortized over the
course of the Lease). However, Seller shall not take any of the following
actions after the expiration of the Study Period without the prior written
consent of Purchaser, which consent shall not be unreasonably withheld,
conditioned or delayed:


17
615220

--------------------------------------------------------------------------------





(i) 
make or permit to be made any material alterations to or upon the Property
except as necessary to cure any of the matters identified pursuant to Section
7.2 hereof;

(ii) 
enter into any non-residential Leases or contracts for the provision of services
and/or supplies to the Property which are not terminable without premium or
penalty by Purchaser upon thirty (30) days’ prior written notice following the
Closing, or amend or modify the Contracts in any manner, unless such Contract as
amended may be terminated without premium or penalty upon thirty (30) days’
prior written notice, or knowingly fail to timely perform its material
obligations under the Contracts (provided that in the case of emergency or other
exigent circumstances, Seller shall have the right to enter into contracts to
perform repairs or replacements without Purchaser’s consent); or

(iii) 
settle, compromise, withdraw or terminate any real estate tax appeal or
proceeding affecting the Property other than any relating solely to periods
prior to calendar year 2015 (which Seller retains the full and unfettered right
to settle or compromise, and any refunds applicable to such period shall belong
solely to Seller).

Prior to the expiration of the Study Period, Seller shall have the right to take
any of the aforesaid actions without obtaining Purchaser’s consent thereto, but
Seller shall keep Purchaser reasonably informed as to material actions Seller
has taken or proposes to take; provided, however, (a) with respect to any
Contracts, Seller shall not enter into any Contracts that provide for marketing
or door fees for services, such as cable or telecommunications services, from
and after the Effective Date and (ii) with respect to any non-residential
Leases, Seller shall not enter into any Leases that provide for any tenant
improvement allowances or leasing commissions other than such costs that will be
borne entirely by Seller.
(b)    Whenever in this Section 7.1.1 Seller is required to obtain Purchaser’s
consent with respect to any proposed action or transaction, Purchaser shall,
within five (5) Business Days after receipt of Seller’s receipt of request
therefor, notify Seller of its approval or disapproval of same and, if Purchaser
fails to notify Seller in writing of its disapproval within said five (5)
Business Day period, Purchaser shall be deemed to have approved same.
7.1.2    Prior to the expiration of the Study Period, Purchaser shall review the
Contracts to determine, among other things, whether such Contracts are
terminable, and to determine whether Purchaser desires to assume any of such
Contracts. Not later than the expiration of the Study Period, Purchaser shall
deliver a notice to Seller setting forth which of such Contracts,


18
615220

--------------------------------------------------------------------------------





if any, that Purchaser elects to have Seller attempt to terminate. Seller will
deliver notices of termination at Closing canceling such Contracts as Seller is
timely notified of by Purchaser. At Closing, Seller shall assign to Purchaser,
and Purchaser shall assume, the Contracts (as identified on Schedule 1.8 hereto)
that have not been terminated pursuant to the Assignment and Assumption
Agreement. Seller shall cause Seller’s existing property management agreement to
be terminated effective as of the Closing Date.
7.2    Governmental Notices. Promptly after receipt, Seller shall provide
Purchaser with copies of any written notices that Seller receives with respect
to (i) any special assessments or proposed increases in the valuation of the
Property; (ii) any condemnation or eminent domain proceedings affecting the
Property; or (iii) any violation of any Environmental Law or any zoning, health,
fire, safety or other law, regulation or code applicable to the Property. In
addition, Seller shall deliver or cause to be delivered to Purchaser, promptly
upon receipt thereof by Seller, copies of any written notices of default given
or received by Seller under any of the Contracts or Leases.
7.3    Litigation. Seller will advise Purchaser promptly of any litigation,
arbitration proceeding or administrative hearing that materially affects Seller
or the Property and that is instituted after the Effective Date and prior to the
Closing Date of which Seller has actual knowledge.
7.4    Make Ready. Seller shall "make ready" each vacant apartment unit in the
Property which is vacant five or more days prior to the Closing Date. A formerly
occupied vacant apartment unit shall be “make ready” if its condition is
consistent with the condition of vacant units currently being marketed to and
accepted for rental by tenants of comparable vacant apartment units in the
Property and such units have a full complement of operating appliances and
components. Purchaser shall receive a credit against the Purchase Price in the
amount of $750 for each unit that is not in "make ready" condition in accordance
with this subsection.
ARTICLE 8
CONDITIONS PRECEDENT TO CLOSING



8.1    Conditions Precedent to Purchaser’s Obligation to Close. Purchaser’s
obligation to purchase the Property is subject to satisfaction on or before the
Closing Date (as such date may be extended as provided herein) of the following
conditions, any of which may be waived in writing by Purchaser in Purchaser’s
sole and absolute discretion.
8.1.1    Seller shall have performed and observed, in all material respects, all
covenants of Seller under this Agreement.
8.1.2    Subject to the provisions of Section 8.4 below, all representations and
warranties of Seller set forth in this Agreement shall be true and correct in
all material respects as if made on the Closing Date.


19
615220

--------------------------------------------------------------------------------







8.2    Conditions Precedent to Seller’s Obligation to Close. Seller’s obligation
to sell the Property is subject to satisfaction, on or before the Closing Date
(as such date may be extended as provided herein) of the following conditions,
any of which may be waived in writing by Seller, in Seller’s sole and absolute
discretion:
8.2.1    Purchaser shall have performed and observed, in all material respects,
all covenants of Purchaser under this Agreement.
8.2.2    All representations and warranties of Purchaser set forth in this
Agreement shall be true and correct in all material respects as if made on the
Closing Date.
8.3    Failure of a Condition.
8.3.1    In the event that any condition precedent to Closing has not been
satisfied on or before the Closing Date, then the party whose conditions to
Closing have not been satisfied (the “Unsatisfied Party”) shall give notice to
the other party of the condition or conditions which the Unsatisfied Party
asserts are not satisfied. If the conditions specified in such notice are not
satisfied within ten (10) Business Days after receipt of such notice, then the
party whose condition precedent was not satisfied may terminate this Agreement,
whereupon neither party shall have any further rights or obligations hereunder
(other than any obligations of either party that expressly survive termination)
and the Deposit shall be returned to Purchaser; provided, however, that if such
failure of a condition is due to a default by one of the parties, the
disposition of the Deposit shall be governed solely by Article 11 of this
Agreement and not by this Section 8.3.1. Notwithstanding anything contained
herein to the contrary, if any of the conditions precedent to Purchaser’s
obligation to close, as set forth in Section 8.1 of this Agreement, are not
satisfied within the ten (10) Business Day period specified above and the same
are reasonably susceptible of being cured, Seller shall have the right to extend
such period in which to satisfy the unsatisfied condition for a period of up to
ten (10) additional days, by giving notice thereof to Purchaser within such ten
(10) Business Day period. Further, Purchaser shall have the right to waive the
unsatisfied condition or conditions, by notice to Seller within five (5)
Business Days after expiration of the applicable satisfaction period, without
satisfaction having occurred, in which event the Closing Date shall be the date
which is five (5) Business Days after Seller’s receipt of Purchaser’s waiver
notice.
8.3.2    If the transaction contemplated by this Agreement closes, the parties
shall be deemed to have waived any and all unmet or unsatisfied conditions,
other than any unmet or unsatisfied conditions arising out of a breach by either
party of any of its representations and warranties hereunder of which the other
party has no knowledge as of Closing.


20
615220

--------------------------------------------------------------------------------





8.4    Representations and Warranties. All representations and warranties made
by Seller in this Agreement shall be true and correct in all material respects
as of the Closing Date, except to the extent the facts and circumstances
underlying such representations and warranties may have changed as of the
Closing. For purposes hereof, a representation or warranty shall not be deemed
to have been breached if the representation or warranty is not true and correct
in all material respects as of the Closing Date by reason of changed facts or
circumstances which (i) pursuant to the terms of this Agreement are permitted to
have occurred or (ii) are not within the reasonable control of Seller; provided,
however, in the case of item (ii), Purchaser shall nevertheless have the right,
as its sole remedy, to terminate this Agreement pursuant to Section 8.3.
ARTICLE 9
CLOSING



9.1    Closing Date. The consummation of the transaction contemplated hereby
(the “Closing”) will take place at the office of Title Agent, via an escrow
closing, on October 28, 2016 (with time being of the essence with respect
thereto), or such earlier date as Seller and Purchaser may mutually agree upon
in writing (the “Closing Date”); provided, however, Purchaser shall have a
one-time right to extend the Closing Date to November 29, 2016 by so notifying
Seller, Escrow Agent and Title Agent on or before October 24, 2016 provided that
within one (1) Business Day after Purchaser’s delivery of such extension notice,
Purchaser must deliver to Escrow Agent an additional Three Hundred Seventy Five
Thousand and 00/100 Dollars ($375,000.00) (the “Extension Deposit”). The
Extension Deposit, upon receipt by Escrow Agent, shall be deposited in the same
escrow account as was deposited the Deposit and after receipt by the Escrow
Agent shall be included within the definition of and shall be a part of the
“Deposit”. Purchaser and Seller agree to finalize and execute all documents
necessary for the consummation of the transaction contemplated herein, including
but not limited to the settlement statement, and to deliver all such documents
to the Title Agent in escrow not later than the end of the Business Day
immediately preceding the Closing Date in order to ensure the orderly and timely
transfer of all funds necessary for Closing by not later than 3:00 p.m. (Eastern
time) on the Closing Date.
9.2    Seller’s Obligations at the Closing. At the Closing, Seller will do, or
cause to be done, the following:
9.2.1    Closing Documents. Seller shall execute, acknowledge (if necessary) and
deliver originals of the following documents:
9.2.1.1    Limited Warranty Deed in the form of Exhibit C hereto (the “Deed”),
Seller and Purchaser agreeing that the Deed will contain a Restriction Against
Condominium Conversion;
9.2.1.2    Bill of Sale in the form of Exhibit D hereto;


21
615220

--------------------------------------------------------------------------------





9.2.1.3    Assignment and Assumption Agreement in the form of Exhibit E hereto;
9.2.1.4    Letters to each tenant under the Leases in the form of Exhibit F
hereto, notifying tenants of the conveyance of the Property to Purchaser and
advising them that, following the Closing Date, all future payments of rent are
to be made in the manner set forth therein;
9.2.1.5    Settlement statement showing all of the payments, adjustments and
prorations provided in Section 9.5 and otherwise agreed upon by Seller and
Purchaser;
9.2.1.6    A rent roll for the Property dated as of the Closing Date;
9.2.1.7    Subject to Section 8.4, a certificate stating that each of Seller’s
representations and warranties contained in this Agreement is true and correct
in all material respects as of the Closing Date;
9.2.1.8    An Owner’s Affidavit in the form of Exhibit G attached hereto (the
“Owner’s Affidavit”). Seller shall also deliver to the Title Agent and the
Purchaser (i) such evidence as may be reasonably required by the Title Company
with respect to the authority of the person(s) executing the Deed and the other
documents required to be executed by Seller on behalf of Seller and (ii) the
items required by Title Company to satisfy all of the requirements thereunder
applicable to Seller; and
9.2.1.9    Copies of notices of termination of such other Contracts that
Purchaser elected to have terminated in accordance with Section 7.1.2.
9.2.2    Original Property Information Documents. Seller will deliver to
Purchaser originals within Seller’s possession of all items constituting the
Property Information referenced in Article 4.
9.2.3    Possession. Seller will deliver to Purchaser possession of the
Property, subject to the Leases.
9.2.4    Keys. Seller will deliver to Purchaser all keys for the Property in the
possession or subject to the control of Seller, including, without limitation,
master keys as well as combinations, card keys and cards for the security
systems, if any.
9.2.5    Costs. Seller will pay all costs allocated to Seller pursuant to
Section 9.5 of this Agreement.


22
615220

--------------------------------------------------------------------------------





9.3    Purchaser’s Obligations at the Closing. At the Closing, Purchaser will
do, or cause to be done, the following:
9.3.1    Closing Documents. At Closing, Purchaser shall execute, acknowledge (if
necessary) and deliver originals of the following documents:
9.3.1.1    Assignment and Assumption Agreement in the form of Exhibit E hereto;
9.3.1.2    Settlement statement showing all of the payments, adjustments and
prorations provided for in Section 9.5 and otherwise agreed upon by Seller and
Purchaser;
9.3.1.3    Such evidence as may be reasonably required by the Title Agent with
respect to the authority of the person(s) executing the documents required to be
executed by Purchaser on behalf of Purchaser and the items required under the
Commitment to satisfy all of the requirements thereunder applicable to
Purchaser; and
9.3.1.4    A certificate stating that each of Purchaser’s representations and
warranties contained in this Agreement is true and correct as of Closing.
9.3.2    Payment of Consideration. Purchaser shall pay to Escrow Agent by bank
wire transfer of immediately available funds at Closing the Purchase Price in
accordance with Article 2 of this Agreement (subject to the credits, prorations
and adjustments provided hereby). The net closing proceeds due to Seller shall
be wire transferred to such account or accounts as Seller may designate, and
actually received in such account or accounts, not later than 3:00 p.m. (Eastern
time) on the Closing Date (the “Wiring Deadline”), with time being strictly of
the essence with respect thereto.
9.3.3    Costs. Purchaser will pay all costs allocated to Purchaser pursuant to
Section 9.5 of this Agreement.
9.4    Escrow. The delivery of the documents and the payment of the sums to be
delivered and paid at the Closing shall be accomplished through an escrow with
the Escrow Agent.
9.5    Costs and Adjustments at Closing.
9.5.1    Expenses. Seller shall pay (a) the fees of any counsel representing
Seller in connection with this transaction, (b) Georgia transfer tax for
recording the Deed conveying the Property to Purchaser, (c) the cost to cure any
title matter which Seller is obligated or has elected to cure pursuant to this
Agreement, (d) one-half (1/2) of the escrow fee charged by Title Agent, provided
that the total escrow fee does not exceed $1,000 and (e) one-half (1/2) of any
fees charged by the Escrow Agent, provided that the total escrow fee does not
exceed $1,000. Purchaser shall


23
615220

--------------------------------------------------------------------------------





pay (i) the fees of any counsel representing Purchaser in connection with this
transaction, (ii) costs and expenses related to the Survey, (iii) the costs and
expenses related to all of Purchaser’s due diligence studies and investigations,
(iv) one-half (1/2) of the escrow fee charged by Title Agent, provided that the
escrow total fee does not exceed $1,000, and any fees charged by Escrow Agent,
provided that the escrow total fee does not exceed $1,000, (v) all costs related
to Purchaser’s financing of the Property (including, but not limited to,
documentary stamp taxes and non-recurring intangible taxes in connection
therewith), if applicable, (vi) other than the costs to cure any title matter
which Seller is obligated to cure or has elected to cure pursuant to this
Agreement in accordance with clause (c) in the preceding sentence, all charges
and costs for owner’s and lender’s title insurance policy premiums, including
the costs of any endorsements and extended coverage, (vii) costs and fees for
title search and examination, and (viii) recording fees. Any other costs or
expenses incident to this transaction and the closing thereof not expressly
provided for above shall be allocated between and paid by the parties in
accordance with custom and practice in Fulton County, Georgia.
9.5.2    Real Estate and Personal Property Taxes. Real estate, personal property
and ad valorem taxes for the year in which the Closing occurs will be prorated
between Seller and Purchaser as of the Apportionment Time (as hereinafter
defined) on the basis of actual bills therefor (using the highest available
discounted rate), if available. If such bills are not available, then such taxes
and other charges shall be prorated on the basis of the most currently available
tax bills and, thereafter, promptly re-prorated upon the availability of actual
bills for the applicable period. Any and all rebates or reductions in taxes
received subsequent to Closing for the calendar year in which Closing occurs,
net of costs of obtaining the same (including without limitation reasonable
attorneys’ fees) and net of any amounts due to tenants, shall be prorated as of
the Apportionment Time, when received. The current installment of all special
assessments, if any, which are a lien against the Property at the time of
Closing and which are being or may be paid in installments shall be prorated as
of the Apportionment Time. As used herein, the term “Apportionment Time” shall
mean 11:59 p.m. Eastern time on the date immediately prior to the Closing Date.
9.5.3    Lease Security Deposits. At Closing, Seller shall pay to Purchaser, as
a credit against the Purchase Price, an amount equal to all security deposits
and other deposits held by Seller under the Leases (together with accrued
interest thereon required by law or by the terms of the Leases), and thereafter
Purchaser shall be solely obligated for the return of such security deposits and
other deposits.
9.5.4    Rents. All rents and other costs or charges paid by tenants under the
Leases shall be prorated as of the Apportionment Time, to the extent actually
collected by Seller. Rents delinquent as of the Closing Date will not be
prorated. If Seller collects any unpaid or delinquent rent or reimbursements for
the Property, Seller shall, within fifteen (15) days after the receipt


24
615220

--------------------------------------------------------------------------------





thereof, deliver to Purchaser any such rent or reimbursement which Purchaser is
entitled to hereunder relating to the date of Closing and any period thereafter.
Rents collected within 90 days after the Closing by Purchaser must be applied
first against rents attributable to the period after the Closing, until all of
such rents have been collected, and then to rents attributable to the period
before the Closing. Purchaser will remit to Seller any rents collected by
Purchaser within 90 days after Closing that, in accordance with this Section
9.5.4, are allocable to the period before the Closing. Seller and Purchaser
agree that all rent and reimbursements received by Seller or Purchaser after the
Closing shall be applied first to current rentals and reimbursements and then to
delinquent rentals and reimbursements, if any, in inverse order of maturity
(i.e. any such collected rent shall be allocated to the most recent delinquent
period first), and that any rent or reimbursements received by Purchaser more
than ninety (90) days after Closing shall belong to Purchaser. Purchaser will
make a good faith effort after Closing to collect all rents and reimbursements
in the usual course of Purchaser’s operation of the Property, but Purchaser will
not be obligated to institute any lawsuit or other collection procedures to
collect delinquent rents or reimbursements, nor shall Seller have any right to
bring an action against or otherwise attempt to collect any delinquent amounts
from existing tenants of the Property.
9.5.5    Utilities. Water, sewer, electric, fuel (if any) and other utility
charges, other than those for which tenants under Leases are responsible
directly to the provider, shall be accounted for as provided in this Section
9.5.5 as of the Apportionment Time. If consumption of any of the foregoing is
measured by meter, Seller shall, prior to the Closing Date, endeavor to obtain a
reading of each such meter and a final bill as of the Closing Date, and
Purchaser shall establish new accounts with the utilities, all on a basis so as
to avoid any interruption in utilities to the Property. Seller shall be entitled
to retain any utility security deposits to be refunded. At Closing, Purchaser
shall post substitute utility security deposits to replace those previously paid
by Seller or, if the utility provider will not refund such deposits to Seller,
Seller shall be reimbursed therefor by Purchaser at Closing. Only if there is no
such meter or if the bill for any of the foregoing shall have not been issued as
of the Closing Date, the charges therefor shall be adjusted as of the
Apportionment Time on the basis of the charges for the prior period for which
such bills were issued and shall be further adjusted between the parties when
the bills for the current period are issued.
9.5.6    Contracts. All payments made or required under Contracts assumed by
Purchaser shall be adjusted and apportioned as of the Apportionment Time.
9.5.7    Insurance Policies. Premiums on insurance policies will not be
adjusted. As of the Closing Date, Seller will terminate its insurance coverage
and Purchaser will obtain its own insurance coverage.


25
615220

--------------------------------------------------------------------------------





9.5.8    Closing Statement. Not later than two (2) Business Days prior to the
Closing, Seller or its agents or designees shall prepare, and promptly
thereafter, Seller and Purchaser shall jointly agree upon, a closing statement
(the “Closing Statement”) that will show the net amount due either to Seller or
to Purchaser as the result of the adjustments and prorations provided for in
this Agreement, and such net due amount shall be added to or subtracted from the
cash balance of the Purchase Price to be paid to Seller at the Closing, as
applicable. Not later than the date that is one hundred eighty (180) days after
the Closing Date, Seller and Purchaser shall jointly prepare a final closing
statement reasonably satisfactory to Seller and Purchaser in form and substance
(the “Final Closing Statement”) setting forth the final determination of the
adjustments and prorations provided for herein and setting forth any items that
are not capable of being determined at such time (and the manner in which such
items shall be determined and paid). The net amount due Seller or Purchaser, if
any, by reason of adjustments to the Closing Statement as shown in the Final
Closing Statement, shall be paid in cash by the party obligated therefor within
five (5) Business Days following that party's receipt of the approved Final
Closing Statement. The adjustments, prorations and determinations agreed to by
Seller and Purchaser in the Final Closing Statement shall be conclusive and
binding on the parties hereto except for any items that are not capable of being
determined at the time the Final Closing Statement as agreed to by Seller and
Purchaser, which items shall be determined and paid promptly as soon as they are
capable of being determined and except for other amounts payable hereunder
pursuant to provisions which survive the Closing. Prior to and following the
Closing Date, each party shall provide the other with such information as the
other shall reasonably request (including, without limitation, access to the
books, records, files, ledgers, information and data with respect to the
Property during normal business hours upon reasonable advance notice) in order
to make the preliminary and final adjustments and prorations provided for
herein.
9.5.9    Survival. The provisions of this Section 9.5 shall survive Closing.


ARTICLE 10
DAMAGE AND CONDEMNATION



10.1    Damage. If, prior to the Closing, all or any portion of the Property is
damaged by fire or any other cause whatsoever, Seller shall promptly (but in no
event more than five (5) days thereafter) give Purchaser written notice of such
damage.
10.1.1    Minor Damage. If the cost for repairing such damage is less than One
Million Two Hundred Fifty Thousand Dollars ($1,250,000.00) (as determined by
Seller’s independent insurer), then Purchaser shall have the right at Closing to
receive the amount of the deductible plus all insurance proceeds received by
Seller as a result of such loss, or an assignment of Seller’s rights to such
insurance proceeds, and this Agreement shall continue in full force and


26
615220

--------------------------------------------------------------------------------





effect with no reduction in the Purchase Price, and Seller shall have no further
liability or obligation to repair such damage or to replace the Property;
provided, however, if any such repairs are necessary to avoid further damage to
the Property or for the protection of life and/or property, Seller shall
promptly undertake such repairs.
10.1.2    Major Damage. If the cost for repairing such damage exceeds One
Million Two Hundred Fifty Thousand Dollars ($1,250,000.00) (as determined by
Seller’s independent insurer), then Purchaser shall have the option, exercisable
by written notice delivered to Seller within five (5) Business Days after
Seller’s notice of damage to Purchaser, either (i) to receive the amount of the
deductible plus all insurance proceeds received by Seller as a result of such
loss, or an assignment of Seller’s rights to such insurance proceeds, and this
Agreement shall continue in full force and effect with no reduction in the
Purchase Price (and the Closing Date shall be extended on a day per day basis as
necessary to take into account such notice and response periods), and Seller
shall have no further liability or obligation to repair such damage or to
replace the Property provided, however, if any such repairs are necessary to
avoid further damage to the Property or for the protection of life and/or
property, Seller shall promptly undertake such repairs; or (ii) to terminate
this Agreement. If Purchaser elects to terminate this Agreement, Purchaser shall
give notice to Seller thereof, the Deposit shall be returned to Purchaser, and
thereafter neither party will have any further rights or obligations hereunder,
except for any obligations that expressly survive termination. If Purchaser
fails to notify Seller within such five (5) Business Day period of Purchaser’s
election to terminate this Agreement, then Purchaser shall be deemed to have
elected option (i), and Purchaser and Seller shall proceed to Closing in
accordance with the terms and conditions of this Agreement (and the Closing Date
shall be extended on a day per day basis as required to take into account such
notice and response periods).
10.2    Condemnation and Eminent Domain. If, prior to Closing, all or any part
of the Property is taken by eminent domain or any proceedings for the taking by
eminent domain of all or any part of the Property is commenced or Seller and the
condemning authority enter into discussions regarding Seller's delivery of a
deed in lieu thereof, then Seller shall promptly (but in no event later than
five (5) Business Days), provide Purchaser with written notice thereof and
Purchaser, at its option within five (5) Business Days after receiving notice
thereof from Seller, may terminate its obligation to complete the transfer of
the Property in which case the Deposit will be returned to Purchaser. If
Purchaser elects to complete the transfer of the Property notwithstanding a
taking by eminent domain or proceeding therefore or deed in lieu thereof,
Purchaser shall pay the entire Purchase Price, without setoff or reduction, and
Seller will deliver to Purchaser at Closing, through the closing escrow, all
condemnation proceeds previously received by Seller and an assignment of
Seller's rights with respect to all uncollected condemnation proceeds (in either
case, net of proceeds allocable to loss of use of the Property for the period
through the Closing Date and reasonable costs incurred by Seller in connection
with such proceedings) and such documents as Purchaser may reasonably request to
substitute itself for Seller in any pending eminent domain


27
615220

--------------------------------------------------------------------------------





proceedings. In any such event the Closing Date shall be extended on a day per
day basis as required to take into account such notice and response periods.
ARTICLE 11
REMEDIES AND ADDITIONAL COVENANTS



11.1    Seller Default At or Before Closing. If Seller is in breach or default
of any of its obligations or agreements hereunder when performance is required
on or prior to the Closing Date, or if any of the representations contained in
Section 6.1 should be false in any material respect (subject to the provisions
of Section 8.4) and Purchaser shall become actually aware of same on or prior to
the Closing Date and Purchaser shall not have waived its claims with regard to
same pursuant to this Agreement, then Purchaser shall give Seller written notice
of such breach or default on or prior to the Closing Date and Seller shall have
ten (10) Business Days from the date of receipt of such notice to cure such
breach or default and the Closing Date shall be extended accordingly. If Seller
fails to cure such breach or default within such ten (10) Business Day period,
then Purchaser shall have the right, at its sole option and as its sole remedy,
and Purchaser hereby waives its right to pursue any other remedy at law or in
equity, and as Purchaser’s sole and exclusive remedy, to either (i) terminate
this Agreement by written notice to Seller and the Escrow Agent, in which event
the Deposit shall be returned to Purchaser, Purchaser shall be entitled to
receive from Seller (and to bring an action against Seller if Seller fails to
comply) for reimbursement of Purchaser's direct third party out-of-pocket costs
and expenses actually incurred in connection with this Agreement, including
reasonable attorneys’ fees, and the inspection, acquisition and financing of the
Property, including, without limitation, any forfeited good faith and/or rate
lock deposits, in a maximum amount not to exceed an aggregate of One Hundred
Thousand and 00/100 Dollars ($100,000.00), whereupon neither party shall have
any further rights, duties or obligations hereunder other than the obligations
and rights set forth herein that expressly survive the termination of this
Agreement, or (ii) pursue specific performance of the obligations of Seller
hereunder. As a condition precedent to Purchaser’s exercising any right it may
have to bring an action for specific performance hereunder, Purchaser must
commence such action for specific performance within thirty (30) days after the
scheduled Closing Date. Purchaser agrees that its failure to timely commence
such an action for specific performance within such thirty (30) day period shall
be deemed a waiver by it of its right to commence an action for specific
performance as well as a waiver by it of any right it may have to file or record
a notice of lis pendens or notice of pendency of action or similar notice
against the Property. The foregoing notwithstanding, if the Purchaser elects to
undertake an action for specific performance and such action is barred or
otherwise unavailable as a result of the wrongful or intentional bad acts of
Seller, including, but not limited to, the conveyance of title to the Property
to a party other than Purchaser after the Effective Date, Purchaser shall be
entitled to recover its actual damages in connection with such default;
provided, however, in any such case the maximum recovery that Purchaser may
receive will be capped at $760,000. Except as specifically set forth above, in
no event shall Purchaser seek, or Seller be liable for, any damages to
Purchaser, including,


28
615220

--------------------------------------------------------------------------------





without limitation, punitive or consequential damages; except that Purchaser
shall have the right to pursue an action against Seller for Purchaser’s actual
damages suffered on account of a default by Seller under Section 12.2 of this
Agreement. The foregoing part of this Section 11.1 to the contrary
notwithstanding, Seller shall not be entitled to any notice and right to cure
with respect to those matters to be performed by Seller on the Closing Date and
as a part of the Closing.
11.2    Seller Default From and After Closing. Subject to the limitations set
forth in Section 6.4 of this Agreement, if Seller is in breach or default of any
of its obligations or agreements hereunder that survive the Closing when
performance is required, including, without limitation, any obligations or
agreements under the documents delivered at Closing by Seller pursuant to
Section 9.2.1 of this Agreement, or if any of the Express Representations should
be false in any material respect and Purchaser shall first become actually aware
of same after the Closing Date, then Purchaser shall give Seller written notice
of such breach or default of such obligation, agreement or representation
hereunder prior to the expiration of the applicable survival period of such
breach or default and Seller shall, to the extent the same is curable, have
fifteen (15) days from the date of receipt of such notice to cure such breach or
default. If Seller fails to cure such breach or default within such fifteen (15)
day period, and the reasonably estimated losses or damages sustained as a result
of Seller’s failure or inability to perform any of its obligations, agreements
or Express Representations hereunder exceed Twenty Five Thousand and 00/100
Dollars ($25,000.00) (the “Floor”), then Seller shall be liable for the actual
direct damages suffered by Purchaser due to such uncured breach or default from
the first dollar of loss. Notwithstanding anything to the contrary contained
herein, (i) in no event shall Seller be liable to Purchaser for damages in an
aggregate amount in excess of Seven Hundred Sixty Thousand and 00/100 Dollars
($760,000.00), (ii) Seller’s inability to satisfy a condition of this Agreement
shall not be considered a default by Seller hereunder unless such inability
results from the breach of any of Seller’s representations set forth in Section
6.1 or the breach of Seller’s express covenants and obligations hereunder, and
(iii) if Purchaser has knowledge of a default by Seller on the Closing Date and
Purchaser elects to close the transaction contemplated herein, Purchaser shall
be deemed to have irrevocably waived such default and Seller shall not have any
liability with respect to such default.
11.3    Purchaser Default. The parties acknowledge and agree that Seller should
be entitled to compensation for any detriment suffered if Purchaser fails to
consummate the purchase of the Property if and when required to do so under the
terms of this Agreement, but agree that it would be extremely difficult to
ascertain the extent of the actual detriment Seller would suffer as a result of
such failure. Consequently, if Purchaser fails to consummate the purchase of the
Property on the Closing Date or fails to perform any of its other covenants in
any material respect, or otherwise defaults in its obligations hereunder, then
Seller shall give Purchaser written notice of such breach or default on or prior
to the Closing Date and Purchaser shall have ten (10) Business Days from the
date of receipt of such notice to cure such breach or default and the Closing
Date shall be extended accordingly. If Purchaser fails to cure such breach or
default within such ten (10) Business Day


29
615220

--------------------------------------------------------------------------------





period, then Seller shall be entitled to terminate this Agreement by giving
written notice thereof to Purchaser, in which event the Deposit shall be paid to
Seller as fixed, agreed and liquidated damages, and, after the payment of the
Deposit to Seller, neither Seller nor Purchaser will have any further rights or
obligations under this Agreement, except for any obligations that expressly
survive termination, except that Seller shall have the right to pursue an action
against Purchaser for Seller’s actual damages suffered on account of a default
by Purchaser under Sections 5.1.5, 12.2, and 15.17 of this Agreement; provided,
however, nothing contained herein shall entitle Seller to consequential or
punitive damages or any other sums in excess of Seller’s actual damages. The
foregoing part of this Section 11.3 to the contrary notwithstanding, Purchaser
shall not be entitled to any notice and right to cure with respect to those
matters to be performed by Purchaser on the Closing Date and as a part of the
Closing.
11.4    Delivery of Materials. Notwithstanding anything contained in this
Agreement to the contrary, if this Agreement is terminated for any reason
whatsoever, then Purchaser shall promptly deliver to Seller all Property
Information provided to Purchaser by Seller, including copies thereof in any
form whatsoever, including electronic form. The obligations of Purchaser under
this Section 11.4 shall survive any termination of this Agreement.
ARTICLE 12
BROKERAGE COMMISSION



12.1    Brokers. Seller represents and warrants to Purchaser that Seller has not
contacted or entered into any agreement with any real estate broker, agent,
finder, or any party in connection with this transaction, except for Jones Lang
LaSalle (“Seller’s Broker”) and that Seller has not taken any action which would
result in any real estate broker’s or finder’s fees or commissions being due and
payable to any party other than Seller’s Broker with respect to the transaction
contemplated hereby. Seller will be solely responsible for the payment of
Seller’s Broker’s commission in accordance with the provisions of a separate
agreement. Purchaser hereby represents and warrants to Seller that Purchaser has
not contracted or entered into any agreement with any real estate broker, agent,
finder, or any party in connection with this transaction and that Purchaser has
not taken any action which would result in any real estate broker’s or finder’s
fees or commissions being due or payable to any party with respect to the
transaction contemplated hereby.
12.2    Indemnity. Each party hereby indemnifies and agrees to hold the other
party harmless from and against any loss, liability, damage, cost, or expense
(including, without limitation, reasonable attorneys’ fees) paid or incurred by
the other party by reason of a breach of the representation and warranty made by
such party under this Article 12. Notwithstanding anything to the contrary
contained in this Agreement, the indemnities set forth in this Section 12.2
shall survive the Closing or earlier termination of this Agreement.
ARTICLE 13
NOTICES



30
615220

--------------------------------------------------------------------------------







13.1    Written Notice. All notices, demands and requests which may be given or
which are required to be given by either party to the other party under this
Agreement must be in writing.
13.2    Method of Transmittal. All notices, demands, requests or other
communications required or permitted to be given hereunder must be sent (i) by
United States certified mail, postage fully prepaid, return receipt requested,
(ii) by hand delivery, (iii) by FedEx or a similar nationally recognized
overnight courier service or (iv) by email transmission, provided in the case of
any email notice the party providing such notice shall, on the same day, deposit
the notice with FedEx or a similar nationally recognized overnight courier
service, for next day delivery. All such notices, demands, requests or other
communications shall be deemed to have been given for all purposes of this
Agreement upon the date of receipt or refusal, except that whenever under this
Agreement a notice is either received on a day which is not a Business Day or is
required to be delivered on or before a specific day which is not a Business
Day, the day of receipt or required delivery shall automatically be extended to
the next Business Day.
13.3    Addresses. The addresses for proper notice under this Agreement are as
follows:
As to Seller:
GGT LMI City Walk GA, LLC
c/o Lennar Multifamily Communities, LLC
201 South Tryon, Suite 1000
Charlotte, NC 28202
Attention: John W. Gray
E-mail: John.Gray@Lennar.com


 
 



31
615220

--------------------------------------------------------------------------------





With copies to:
GGT LMI City Walk GA, LLC
c/o Lennar Multifamily Communities, LLC
6285 Barfield Road, Suite 300
Atlanta, GA 30328
Attention: Christopher P. Cassidy
E-mail: Chris.Cassidy@livelmc.com


and:


Lennar Corporation
700 NW 107th Avenue
Suite 400
Miami, FL 33172
Attention: Michael M. O’Connell, Esq., Transactions Counsel
Email: Michael.oconnell@lennar.com


and:


CNL Financial Group
450 South Orange Avenue
Orlando, FL 32801
Attention: Mike Tetrick, Senior Vice President Fund Management
Email: mike.tetrick@cnl.com


and:


Lowndes, Drosdick, Doster, Kantor & Reed, P.A.
450 South Orange Avenue, Suite 200
Orlando, Florida 32801-3344
Attention: Laura M. Walda, Senior Associate
Email: laura.walda@lowndes-law.com


and:


Holt Ney Zatcoff & Wasserman, LLP
100 Galleria Parkway, Suite 1800
Atlanta, GA 30339
Attention: Sanford H. Zatcoff, Esq.
E-mail: szatcoff@hnzw.com







32
615220

--------------------------------------------------------------------------------





As to Purchaser:
Bluerock Real Estate, LLC
712 Fifth Avenue, 9th Floor
New York, New York 10019
Attention: Michael L. Konig, Esq.
 
 
With a copy to:
Kaplan Voekler Cunningham & Frank, PLC
1401 East Cary Street
Richmond, Virginia 23219
Attention: S. Edward Flanagan., Esquire
Telephone: (804) 823-4023
Email: eflanagan@kv-legal.com


 




As to Escrow Agent:


First American Title Insurance Company
Six Concourse Parkway, Suite 2150
Atlanta, Georgia 30328
Attention: Deborah Goodman
Telephone: (770) 390-6510
Email: dgoodman@firstam.com


As to Title Company:


First American Title Insurance Company
5 First American Way
Santa Ana, CA 92707
Attention: Jeff DeGood
Telephone: (803) 767-1671
Email: jdegood@firstam.com


As to Title Agent:
Madison Title Agency, LLC
National Title Services
1125 Ocean Avenue
Lakewood, New Jersey 08701
Attention: Daniela Graca
Telephone: (732) 333-1026
Email: Daniela@madisontitle.com





Either party may from time to time by written notice to the other party
designate a different address for notices. Notices sent to or from an address
outside of the continental United States shall be sent only by one of the
methods specified in clauses (ii), (iii) or (iv) of this Section 13.3.


ARTICLE 14
ASSIGNMENT





33
615220

--------------------------------------------------------------------------------





Neither party shall have the right to assign this Agreement without the prior
written consent of the other, which consent may be granted or withheld in the
sole and absolute discretion of the party whose consent has been requested.
Seller hereby consents to an assignment at Closing by Purchaser of its interest
in this Agreement to one or more affiliates of Purchaser without further
evidence of such affiliate’s financial capability to consummate Closing
hereunder, provided that each such affiliate shall assume, in writing (by
execution of an assignment and assumption agreement satisfactory to Seller), all
of Purchaser’s obligations under this Agreement (including on a joint and
several basis if assigned to more than one affiliate), and Purchaser shall
remain liable for Purchaser’s obligations under this Agreement.
ARTICLE 15
MISCELLANEOUS



15.1    Entire Agreement. This Agreement embodies the entire agreement between
the parties and cannot be varied except by the written agreement of the parties
and supersedes all prior agreements and undertakings.
15.2    Modifications. This Agreement may not be modified except by the written
agreement of the parties.
15.3    Gender and Number. Words of any gender used in this Agreement will be
construed to include any other gender and words in the singular number will be
construed to include the plural, and vice versa, unless the context requires
otherwise.
15.4    Captions. The captions used in connection with the Articles, Sections
and Subsections of this Agreement are for convenience only and will not be
deemed to expand or limit the meaning of the language of this Agreement.
15.5    Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns.
15.6    Controlling Law. This Agreement will be construed under, governed by and
enforced in accordance with the laws of the State of Georgia (without reference
to conflicts of laws principles).
15.7    Exhibits. All exhibits, attachments, schedules, annexed instruments and
addenda referred to herein will be considered a part hereof for all purposes
with the same force and effect as if set forth verbatim herein.
15.8    No Rule of Construction. Seller and Purchaser have each been represented
by counsel in the negotiations and preparation of this Agreement; therefore,
this Agreement will be


34
615220

--------------------------------------------------------------------------------





deemed to be drafted by both Seller and Purchaser, and no rule of construction
will be invoked respecting the authorship of this Agreement.
15.9    Severability. In the event that any one or more of the provisions
contained in this Agreement (except the provisions relating to Seller’s
obligations to convey the Property and Purchaser’s obligation to pay the
Purchase Price, the invalidity of either of which shall cause this Agreement to
be null and void) are held to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality, or unenforceability will not affect any
other provisions hereof, and this Agreement shall be construed as if such
invalid, illegal, or unenforceable provision had not been contained herein,
provided, however, that the parties hereto shall endeavor in good faith to
rewrite the affected provision to make it (i) valid, and (ii) consistent with
the intent of the original provision.
15.10    Time of Essence. Time is important to both Seller and Purchaser in the
performance of this Agreement, and both parties have agreed that TIME IS OF THE
ESSENCE with respect to any date set out in this Agreement. Unless otherwise
specified, in computing any period of time described in this Agreement, the day
of the act or event after which the designated period of time begins to run is
not to be included and the last day of the period so computed is to be included,
unless such last day is not a Business Day, in which event the period shall run
until the end of the next day which is a Business Day. The final day of any such
period shall be deemed to end at 5:00 p.m., Eastern time.
15.11    Business Days. “Business Day” means any day on which business is
generally transacted by banks in the State of Georgia. If the final date of any
period which is set out in any paragraph of this Agreement falls upon a day
which is not a Business Day, then, and in such event, the time of such period
will be extended to the next Business Day.
15.12    No Memorandum. Purchaser and Seller agree not to record this Agreement
or any memorandum hereof.
15.13    Press Releases. Prior to Closing, any release to the public of
information with respect to the matters set forth in this Agreement will be made
only in the form approved by Purchaser and Seller and their respective counsel,
provided, however, if Purchaser or Seller, or a direct or indirect owner of
either of them, on the advice of counsel, is legally obligated to make such
disclosure under applicable laws, including with respect to any public
reporting, any such press release by Purchaser or Seller, or a direct or
indirect owner of either of them, shall be in the form required for Purchaser or
Seller to satisfy such obligations.


35
615220

--------------------------------------------------------------------------------





15.14    Attorneys’ Fees and Costs. If litigation is commenced by Purchaser or
Seller against the other party in connection with this Agreement or the
Property, the party prevailing in the litigation will be entitled to collect
from the other party the expense (including reasonable fees, costs and
disbursements of attorneys, experts and other professionals and court costs)
incurred in connection with the litigation, both prior to and during any
appellate proceedings, said agreement to survive Closing and any termination of
this Agreement.
15.15    Counterparts and Expiration of Offer. This Agreement may be executed in
multiple counterparts which shall together constitute a single document.
However, this Agreement shall not be effective unless and until all counterpart
signatures have been obtained. An unsigned draft of this Agreement shall not be
considered an offer by either party to purchase or sell the Property. Signatures
to this Agreement transmitted by electronic means shall be valid and effective
to bind the party so signing.
15.16    Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER PARTY IN CONNECTION
WITH ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE
RELATIONSHIP OF SELLER AND PURCHASER HEREUNDER, PURCHASER’S OWNERSHIP OR USE OF
THE PROPERTY, AND/OR ANY CLAIMS OF INJURY OR DAMAGE RELATED TO THE PROPERTY.
15.17    Confidentiality.
15.17.1    Except as provided otherwise in this Section 15.17, Purchaser and
Seller, for the benefit of each other, hereby agree that neither of them will
release or cause or permit to be released to the public any press notices,
publicity (oral or written) or advertising promotion relating to, or otherwise
publicly announce or disclose or cause or permit to be publicly announced or
disclosed, in any manner whatsoever, the terms, conditions or substance of this
Agreement or the transactions contemplated herein, without first obtaining the
consent of the other party hereto, which may be granted or withheld in the sole
discretion of the other party. However, each party consents to any disclosure of
this Agreement which the other party reasonably believes is required by law or
which is recommended in good faith by counsel to such other party.
15.17.2    It is understood that the foregoing shall not preclude any party from
discussing the substance or any relevant details of the transactions
contemplated in this Agreement on a confidential basis with any of its
attorneys, accountants, professional consultants, financial advisors, rating
agencies, or potential lenders, as the case may be, or prevent any party hereto
from complying with applicable laws, including, without limitation, governmental
regulatory, disclosure, tax and reporting requirements. Notwithstanding anything
contained in this Agreement to the contrary, at all times during the term of
this Agreement, Purchaser may disclose any of the


36
615220

--------------------------------------------------------------------------------





Property Information and any information obtained by Purchaser in connection
with its investigations of the Property (i) to Purchaser's architects,
attorneys, engineers and consultants, and to Purchaser's directors, officers,
employees, lenders and prospective lenders, tenants and prospective tenants,
joint venture partners and prospective joint venture partners and investors and
prospective investors (all being collectively referred to as the "Related
Parties") and (ii) as required to comply with reporting obligations imposed by
law or undertakings to investors or creditors in connection with the business of
Purchaser or its affiliates or to respond to a subpoena, civil investigative
demand or similar process issued to Purchaser or any of its affiliates or any of
their respective representatives. Purchaser shall take reasonable actions to
ensure that any Related Parties to whom such documents, items or information are
furnished do not make the same available or disclose the contents thereof to any
other person other than as permitted by this paragraph, and Purchaser shall be
responsible for violation of this Section 15.7 by any of Purchaser’s Related
Parties.
15.17.3    In addition to any other remedies available to Seller and Purchaser,
Seller and Purchaser shall each have the right to seek equitable relief,
including, without limitation, injunctive relief or specific performance,
against the other party or its representatives in order to enforce the
provisions of this Section 15.17.
15.17.4    Notwithstanding any other provision of this Agreement, the provisions
of Section 15.17 shall survive the termination of this Agreement for one (1)
year following the Effective Date, but shall not survive Closing.
15.18    Jurisdiction and Service of Process. The parties hereto agree to submit
to personal jurisdiction in the State of Georgia in any action or proceeding
arising out of this Agreement and, in furtherance of such agreement, the parties
hereby agree and consent that without limiting other methods of obtaining
jurisdiction, personal jurisdiction over the parties in any such action or
proceeding may be obtained within or without the jurisdiction of any court
located in the State of Georgia and that any process or notice of motion or
other application to any such court in connection with any such action or
proceeding may be served upon the parties by certified mail to or by personal
service at the last known address of the parties, whether such address be within
or without the jurisdiction of any such court. Purchaser hereby irrevocably
designates its general counsel, Michael Konig, as its agent for service of
process in connection with any matter relating to this Agreement. The provisions
of this Section 15.18 shall survive the Closing or the termination hereof.
15.19    Exculpation. Purchaser agrees that it does not have and will not have
any claims or causes of action against the Seller Knowledge Individual or any
disclosed or undisclosed officer, director, employee, trustee, shareholder,
member, manager, partner, principal, parent, subsidiary or other affiliate of
Seller, or any officer, director, employee, trustee, shareholder, partner or
principal of any such parent, subsidiary or other affiliate (collectively,
“Seller's Affiliates”), arising out of


37
615220

--------------------------------------------------------------------------------





or in connection with this Agreement or the transactions contemplated hereby.
Purchaser agrees to look solely to Seller and its assets for the satisfaction of
any liability or obligation arising under this Agreement or the transactions
contemplated hereby, or for the performance of any of the covenants, warranties
or other agreements contained herein, and further agrees not to sue or otherwise
seek to enforce any personal obligation against any of Seller's Affiliates with
respect to any matters arising out of or in connection with this Agreement or
the transactions contemplated hereby. Without limiting the generality of the
foregoing provisions of this Section 15.19, Purchaser hereby unconditionally and
irrevocably waives any and all claims and causes of action of any nature
whatsoever it may now or hereafter have against Seller's Affiliates, and hereby
unconditionally and irrevocably releases and discharges Seller’s Affiliates from
any and all liability whatsoever which may now or hereafter accrue in favor of
Purchaser against Seller’s Affiliates, in connection with or arising out of this
Agreement or the transactions contemplated hereby. The foregoing
notwithstanding, nothing herein is intended to prohibit Purchaser from tracing
funds distributed to Seller’s Affiliates after Closing in the event that Seller
has disbursed the Purchase Price proceeds and is, as a result thereof, insolvent
or otherwise unable to satisfy its obligations under this Agreement. The
provisions of this Section 15.19 shall survive the termination of this Agreement
and the Closing.
15.20    Tax Deferred Exchange. The parties acknowledge that it may be the
intent of each party to complete an Internal Revenue Code Section 1031 Tax
Deferred Exchange (an “Exchange”). Seller and Purchaser agree to cooperate in
the manner necessary to complete said Exchange at no additional cost or
liability to the non-exchanging party. Each party agrees to cooperate with the
other’s assignees and designees by taking any action which may be reasonably and
lawfully requested in structuring the sale of the Property as a tax deferred
exchange, provided that (i) neither party shall be required to pay any increased
costs solely as a result of so cooperating, (ii) neither party makes any
representation or warranty whatsoever that the transaction will qualify as a tax
deferred exchange, (iii) closing shall be accomplished through a qualified
intermediary; (iv) the Exchange shall not delay the time for Closing of the
transaction as herein specified, and (v) the non-exchanging party shall not be
required to take title to any other real estate. Furthermore, the Closing Date
may not be postponed solely to effectuate an Exchange.
15.21    Post-Closing Obligations Regarding Financial Information. Purchaser has
advised Seller that Purchaser may be required to file, in compliance with
certain laws and regulations (including, without limitation, Regulation S-X of
the Securities and Exchange Commission [“SEC”]), audited financial statements,
pro forma financial statements and other financial information related to the
Property for up to one (1) fiscal year prior to Closing and any interim period
during the fiscal year in which the Closing occurs (the “Financial
Information”). If Purchaser or its principals give notice to Seller that it is
(or they are) obligated to provide such information, following the Closing and
for a period of ninety (90) days thereafter, Seller agrees to use its
commercially reasonable efforts to cooperate with Purchaser and its
representatives and agents in


38
615220

--------------------------------------------------------------------------------





the preparation of the Financial Information; provided, however, Seller shall
not be required to (i) incur any out of pocket expenses or costs unless
Purchaser reimburses Seller for the same, (ii) provide information that was
previously made available to Purchaser or (iii) make any representations or
warranties other than those contained herein. For a period of ninety (90) days
after Closing, Seller shall maintain, and after reasonable advance written
notice from Purchaser, Seller shall provide access to such books and records of
Seller and its property manager reasonably related to the Property except as
otherwise limited by this Section 15.21. Further, so long as the persons in
charge of management of the Property at the time of Closing remain in the employ
of Seller or an affiliate of Seller (including its property manager), after
reasonable written notice to Seller, it will make such persons available for
interview; provided, however, that Seller shall be allowed to have other
representatives present during any such interviews. Notwithstanding the
foregoing, Seller shall not be required to provide any information concerning
(a) Seller’s, or any of Seller's affiliates’ or partners’ (collectively with
Seller, the "Seller Financial Parties"), capital structure or debt, (b) any
Seller Financial Parties' financial analyses or projections, investment
analyses, account summaries or other documents prepared solely for any Seller
Financial Parties' internal purposes or not directly related to the operation of
the Property, (c) any Seller Financial Parties' tax returns, or (d) any Seller
Financial Parties' financial statements (other than Property-level financial
statements otherwise required pursuant to this Section 15.21). Purchaser
acknowledges and agrees that Purchaser may not use any information provided
pursuant to this Section 15.21 or the results of its review or interviews
pursuant to this Section 15.21 to pursue any claim against any Seller. As used
above, “persons in charge of management of the Property” shall be defined to
mean Jennifer Spara and Tim O’Keefe.




[Signature Page Follows]


39
615220

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Purchase and Sale Agreement
as of the date first written above.
SELLER:


GGT LMI CITY WALK GA, LLC,
a Delaware limited liability company


By:    LMI City Walk Investor, LLC, a Delaware limited     liability company,
its Operating Member


By: Lennar Multifamily Communities, LLC, a             Delaware limited
liability company, its sole             member
        
By:__/s/ Christopher Cassidy_____
Name: Christopher Cassidy______
Its: Vice President __________




PURCHASER:


BLUEROCK REAL ESTATE, LLC, a Delaware limited liability company




By:    __/s/ Jordan Ruddy_____________
Name:    __Jordan Ruddy_______________
Title:    __Authorized Signatory_________






40
615220

--------------------------------------------------------------------------------





EXHIBIT A


LEGAL DESCRIPTION




Intentionally Omitted


41
615220

--------------------------------------------------------------------------------





EXHIBIT B


ESCROW AGREEMENT


Intentionally Omitted


42
615220

--------------------------------------------------------------------------------





EXHIBIT C
FORM OF LIMITED WARRANTY DEED


Intentionally Omitted



























43
615220

--------------------------------------------------------------------------------







EXHIBIT D


FORM OF BILL OF SALE
Intentionally Omitted




44
615220

--------------------------------------------------------------------------------





EXHIBIT E


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT


Intentionally Omitted






45
615220

--------------------------------------------------------------------------------









EXHIBIT F


FORM OF TENANT NOTIFICATION LETTER


Intentionally Omitted








46
615220

--------------------------------------------------------------------------------





EXHIBIT G


FORM OF OWNER’S AFFIDAVIT




Intentionally Omitted


47
615220

--------------------------------------------------------------------------------







SCHEDULE 1.4


RENT ROLL


Intentionally Omitted





SCHEDULE 1.5


LICENSES




Intentionally Omitted





SCHEDULE 1.8


CONTRACTS




Intentionally Omitted
SCHEDULE 1.10


WARRANTIES
 
Intentionally Omitted



SCHEDULE 4.1


PROPERTY INFORMATION


Intentionally Omitted







SCHEDULE 6.1.3


LITIGATION




Intentionally Omitted


SCHEDULE 6.1.8


VIOLATIONS OF LAW




Intentionally Omitted




48
615220